Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 1 of 58




                     EXHIBIT                   L
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 2 of 58


                                   O                                                             o
           STATE OF'' NBW YORK
           SUFREME COUR.T                                                  COUI.ITV OF'MONR.OB


                         ALEXBAY,LLC,

                                                                                Plaintifq                   SUMMONS

                     .             -VS;-                                                                    Index No.:
                                    .                                 '.    :


                         EBER BROS. WINE & LIQUOR CORP,;                                                    201"2 -19J
                         souTHERlT V/INE &                            SPTzuTS
                         OF AMERICA, INC.;
                      EBER BROS. WINE & LIQUOR METRO, iNC,;
                                  and                            :



                                                -
                      JOHN DOES I 10, being fictit:i,ous names
                      intended to designate other entities or persons
                      claiming any interes{in Eber Bros. Wine &
                      Liquor, Inc.'s,"OWNERSHIP INTEREST IN
                      EBER BROS. WINE & LTQUOR METRO,
                     .pl1c.'l;




         To the above-nambd Defendauts:
                                                                                'actibn
        YOU ARE I{EREBY SUMMONED to answei the Complaint in ttris                       and to serve a
        copy of your Aaswer on the Plaintiff s attomeys within twenty (20) days after service of lhis
        Summons, exclusive of the diy of'service (or wiftin 10 days after the service is complete if
        tlii Summons is nbt personally delivered to you within the Srdte of New Yotk); and. in case of
        yoru'failure to appear or answer, judgment will be taken against you by default for the relief
         demanded in the Complaint.

        Trial ,is tq be held in the Counfy                                      of Monroe; the venue of this matter is'based upon
        Defendants' prinoipal place of                               business.                                                     :-



        DATED:             21 February2012                                            UNDERBERG & KESSI,ERLLP
                           Rochester, New York.                                       Attorneysfor        LLC



                                                                                      Willia:n    Brueclmer and Michael J. Beyma
                                                                                      300 Bausch & Lomb Place
                                                                                      'Rochester, New York 14604
                                                                                      s85.258.2800


        Oi\Mwtolt\lrKB\Bb..l rcth.tdu@ flr@loNF\su   F   m   on3'dd




                                                                                                                            EB-00025461
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 3 of 58


                                        I                                     o
         STATE OF NtsW YORJ(
         SUPREME COURT                              COTINTY OF'MONR.OE


                      ALEXBAY, LLC,

                                                         Ptaihtifq                      Index No

                                   -vs.-

                      EBER BROS. WINE & LTQUOR CQR?.;
                      SOUTIIERN WTNE & SPIRITS
                      OFAMEzuCA,INC.;
                     EBER BROS. WINE & LIQUOR METRO, INC,;
                     and

                     JOHN DOES 1 - 1b, being lictitious nan .es         .
                                                                                                               r,: lx     \5
                     intended to designate other entities or persons                                      t.'\           'yl
                                                                                                          ,")            j,.r               ' olt
                     claiming any interest in Bber Bros. Wine &                                         . l r           t:.f
                                                                                                        jli'            t";                 't:i
                     Liquor, Inc.'s "OV/NERSHIP iNTEREST IN                                                                                     i:f
                     EBER BROS, WINE & LTQUOR METRO,                                                                                        !     t.;t

                     INC.";                                                                         / 1          '"t;
                                                                                                   J\)                                  i
                                                         .Defendants.   :
                                                                                                               Cr)                      (J
                                                                                                                                            '1.




                                                    .
                                            COMPLAINT FOR
                            DETERN4INATION OT'' COMMERCIAI, REASONASLENESS'
                                     OF ACCEPTA.NCE OF COLITATERAL



       AS AND FORITS COMPLAXNT'agiinslthe Defendants herein, Plaintiff AIEXBAY,,

       LLC"by its attomeys Underberg & Kessler LLP, alleges.and states                  as   follows:

                                                           ovbR.vBW:
                                                           1__l€
                    t.           By this,actiqn, Plaintifl the secured creditor of a bonower in default, seeks a

       determinaiion, as provided'under Uniform Corn:neroial Code 99-627,thatthe enforcement                                       of
      the'oreditor's saourif,y interestn by         te   creditorts acceptance of cstain collateral in         full
       satisfaction of the underlying obli'gatibn, are "coinrngrcially ioasonable" and in good faith.                              ..




      :ucc6t.olorulalu4 comiloint.dod




                                                                                                                               EB-00025462
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 4 of 58


                               o                                                       o
                                           TIIE   PARTXES and the                COI-LATERAL:                              'l

                  2.           Plaintiff Alexbay, LLC ('Alexbay'),isa limited liability company organize{
                                                      "t
         and existing uqder the laws of the Statci of Connecticut,                     **          a{dress for the transaction         of
                                                                                             T
         business at 3b Corporate Drive, North Haven, Connecticut 064lf,. As of the                               date of thi!

         Complainl, Alexbay is the holdeq of a certain.prornissory note exeeute.d by Eber Bros. Wine                                    &
         Liquor Corp, and all the assobiated rights to the collateral.that secwes repayfilent of the debt
                                                       |                                                                  :'
        mernoriilized by that promissory 4oie.
        ..,
                 3.           Defendant Ebbr Bros..Wine & Liquor Corp, ('Eber Bros,") is a corjroration

        orgaidzed and existing under the laws of the State                      ofNew Yor( with          an address   for the

        transaction of busineis at 95 Allens Creek Drive, Suite 10, Building 2, Rochester, New York

        14618.

                 4.           Defendant Bber Bros. Wine & Liquor Metro, Inc. ("Metro') is a corporation

        oiganized and existing under. the laws qf the                  State.   of New York, with an address for the

        transa.ction of businrcss at 95 Allens Cryek Drive, Suite 10, Building 2, Rochester, New.York

        74678. Metuo is         a   wholly owned subsidiary of Eber Bros. :                 that   is'to qay, Eber Bros. oqrs all
                  .l

        of Metro's capital stock, . As its name suggests, Metro was fomred to ca:ry on business as a
                                                                                                            ,i
       .dis.tributor of wine and liquor.
                                                                   ;

                 5.    '      Tbrougb a series of tanlactions.defined                b   greater detriil subsequenfly in this

                           Bber Bros. b.ebame indebted to Lester Eber in sums exceeding $3.zMillion, Under
       .Complaini
       the terms of a oonternporaneously executed.secrrriry                                        Eber Bros.' indebtedness to
                                    ':                                           "gr""*urrt,
       Lesier Eber (the "Original Secured Creditgrl) was secured by                            a   pledgp of virtually all of

       Eber Eiros.' assets, inoluding (without.limit*ion) Eber Bros.' ownership pterest ur                             Meto,
                                                                                                                                   ,


       1'6e Qliginai Secured Creditor's rights under.the notes and secFity agreement weie therea^fter



       Ale*bav, LLC. v. Eber BrgL-Wne     & Liq,uor Corp.&!   aL                  Complaint to Dotcrririns Commcroial Reasonableness
       Index No,:                                                                                                       Page2ofl3




                                                                                                                               EB-00025463
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 5 of 58


                               I                                                        a
         assignedby the Original Sectred Creditor to Alexbay. .The capital stock 6f                          Meiro, owned
         entirely. by Ebel Bros. and pledged to secure Eber Bros.' indebtedness and other. obligations

        nnder the notes and secrrnty agreements; is the collateral that is the subject of                      this 'acaon (,the
        Coltateral').      .




                  6,       Upon informatibn and belief, Southern Wine & Spirits                          ofAmerica,   Inc,,          :

                                                                     't,i
        ("Soalhern"), is a corporation organized and existing under the laws of the State of Florida,

        with   an addresq      for the tranqaction of business at1,66 N,'W. 163'd Stoet, Miami, Florid4

        33169. ppon further information and belief Southern may.clairn an interbst as a seoured                                 ..



        breditor with resp'ect to the Collajeral, by virtue of a finanoing statement desciibing the.

        Collateral: that financing staternent was filed wilh the New York State Secretary                            of   State'on
                                                                                        '..:
       or about on or about August 3L,2007.

                 7,        Mdtro is a co-obligor with respect'to some or all of th. Eb", $ros.' obiigations
                                                                                   ':
       that are secured by the Collateral.

           . 8.            "John Does      1   - 10" are unlc,own           parties identifi.ed for the puryos.9 .of this

       action by fictitious names:'those fictitious names being irrtended to designate any other
                                                                                        .


       entitieb or perSons who may claim any interest in the Collateral.

                                               TS-ELOANSRANSaCTTO.NS:                                                         "'.:
                A.    The $5T6K L,pan tg Fber Frqs

                g.       .On or about October        I,2X[2,the Original Secued Cred.itor                   loaned Eber Bros.

      $575;895.00, The.loan was evidenced by a promissory note; tmd was secrued by a collateral

      security.intuest m "all of the assels of (Eber Bros) in favor of (the Original Seorrred

      Creditor).'l Under the terms of thepromissory note evidenoing the indebtedness, all principal

      and interbst due.was to be paid in fulI no iater than October                         I,20L2.



      Alexbav. L|"C,.v, Eber   Brps"$ne & Liauor Corp,   et   a!.,              complaint to Detarmine   *"*".crd   nSSTllT;
      Iodex No.:




                                                                                                                           EB-00025464
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 6 of 58


                                   o                                              o
                   10.            On or about March 13,2006, Eber.Blos. executed an "Amended arrd Restated

        PrornissoryNote" in the qmowrtof $575,b95.00, together with interest atan annual iate                                of
        nine percent, The note oalled for p4ynent in               full   of the oblilations to the   Original     Secured

        Creditor on or before March 13,20L6;,.
                                                                             .:
               .   B.   Tb         $1.5 Miltriglr Log4j-ie E!,gr   Bros.                                                             :




                   11,                   ..:
                                  On or about August'15, 2005, the Originat Secrued Creditor'loaned. Eber Bros.

        $1,5 03,750,00, and Eber Bros. executed a promissory note to memorialize                       the obligation to

        repay the 1oan. ShortlV therlafter, on                       March 13,2(06,Eber Bros. executed. an
                                                          31 Sbout
        "Arlrended and Restated Promissory Noie" payable to the Original Secured Credi161, and in

        that Amended and Restatod. Promissory Note agreed to repay the principal amount of the

        original loan, plus interest at an annual ratb of nine percent,
                                        .:
            . 12.                On or about February 1 1, 2011, Meho, Eber Bros. and the Original Secured.

        Cteditor entered into a "Debt Assurnption Agrirement" ("the iebtAssumption Agreemenf').,

       wheroby Metro assumed all of Eber Bros.' obligations to the Original Seoured Creditor under

       the Maroh 13,.2005, Anaelded and Restated Promissory                       Nd,    At thd time of Metro'q
                                                                                                                     .



        assr:raption. of those obligations, the remaining unpaid. principal balance of the                 March     i 3,


       2006, Araended and Restated Promibsory Note was $1,.434;710.68 plus accrued and unpaid

       interest. [A true ahd accuratd copy of the Debt.Assumption Agreement is attaohed to this                              '



       Complaint        as   EXhibit A.l

                   13.           The Debt Assumption Agreement expressly            provides:                                            .:




                                 Each of @ber Bros,), Metro and (Original Secrued Creditor) agree that
                         '   .   the r:npaid principai balance of the @ber Bros.) Loan is, as of the date '              .       .



                                 hereof, OnJ tvtittion Foru Hr:ndred Thirty-Four Thousand Seven             .                :



                                 Hundred Ten and 68/100 Dollars ($1,434,710;68) plus acorued and
                                 unpaiq iutere.st. ... @ber Bros.) hereby irrevocably.assigns to
                                 Metro.all of '@ber Bros.') obligations to payprincipat interest and


       Alexbau LLC. y. Eber Bros. ltine & Llauof Corp, et 4l'                Complalot to Dotcrmino Commcrcial   Re$#?:?T;
       lndcx No.:




                                                                                                                         EB-00025465
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 7 of 58


                               o                                                          o
                               other obligations and U'abilities in respect of the (Eber ts4os.) n oan,
                               antt Mdtro agrqes to be bbund by the terms of the (EberiBros.).
                               Note as if if were the "Maket'' thereuhder and promises to pay the
                               obligaiions evidinced thereby ih accordance with the termsl
                               thereof. (Original Secured Creditor) hereby consents to sustl
                               assignrne.nf by (Eber Eros.) and rssumption by Metro.

                               @rrphasis added,)

                    C.    Th.e $1.500.000             line of 9re{it-tp }4etr.p-
                     1.4.      In Ootober; 2009, the Original Secured Creditolagreed to lend to Metro, ain4                              .




         Metro promised to repay the Secrued Creditor,.an amount not to exceed.$1.5                               Miliion     under a

         rbvolving line of credit ("the Line of Crbdit Note"). Repayment of any amounts borrowbd

         and applicable interest.was to be paid in                   full   on cir beforE December     3I,2011. [A true.and

         accwate oopy of the Lirie of Credit Note is atiached ts this Complaint as Exhibit 8.1

                    15,   '                                   t
                              Thd.'Line of Credit Note expressly providos:
                                                                                     r{        '




                              Fed VALUE RECEIVED,'BBER BRos. wiNE & LIQUoR METRo;
                              INC.,. ("Makerti) a Nefr York.corporation . . .' hereby promises to pay to
                              the Order of (the Secured Creriitor) ,.. thp principal sr;rn of ONE
                              MILLION FTVE III.INDRED THOUSAND AND OO/].OO DOLLARS
                              ($1,500,000.00) (the t'MaximumPrincipal Anount") or suchlesser or
                              glgatef arnount as rnay be outstanding.hereunder. .. . This Note
                              widdnces a revolving llne of credit. Accordingiy,.a:nouts hereunder.
                              maybe borrowed, repaid and r+borrowed provided that atno time shall
                              Maker permit the aggregaie principal arnount of all advances made
                              r:nder this Note to exceed the Malrimum Principhl Amor:nt.
                                          't

                    D. Ebe.r tsros,,' $ecured Gu?{.a-nfi of Metro's, Obliqs.tlEs

                    16.       On.or about February Z6,2O1,O,Eber Bros. agroed to guaranty ttre repayment
                                                                                                                              .:

        by Metio of all its obligations t9 the Original Secured Creditot, then existing or thereafter

        inouned C'the EB             Guaranty'). [A true and accurate copy                of thqEB Guaranty is annexedtp

        this ibnrplaint       as   E-xblbitC.l

                    17,       The EB Gr:aranty defines the term Guarantor to mean Bb'e.r Bros., and the term

        Lendei to mean the Original Secrued Creditor, an!                        it expressli provides:

       Aleibq, LlC.    v. Fb.er:Bt   E.    fr6ne &   Liquor Covh eLal.             Complaint to Dotermil'c' Commeroial Reasonabienqss
       Index No,:                                                                                                         Page 5 df 13




                                                                                                                             EB-00025466
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 8 of 58


                            o                                                 o
                            For valuable consideration, Guarahto r hereby unconditionelly
                            guaranteeb and. promises to ropay promptly to Lender, or order, in
                            law'fulrnoney of the Ur.rited States, any and all trndebtedness td
                            tr ender when due, n'hethbr at staled maturity, upon acceleratiqn.or                  .



                            otherwise, andat ali times thereafter, This Guarantyis cumulative and
                            does not supersede and other outstanding guaranties, and th.e liability
                            of Guarantor under this Quaranty is exclusive of Guarantor's liability
                            under any other guaranties signed by Guarantor. ... "Borrowbrt' shall
                                              'Wine
                            mean EberBros            & Liquor Metro, Inc. .,. "Indebtednesq"
                            Shall mean any and all debts liabilities, and obligations of the
                            Borrower and.Guirantor to Lender.:. now or hereafter existing.
                            (Emphasisadded.)
                                                 l
                                                     ..   '



                   i8.      The E.B Guaranty expressly ran.to Oe benelit of the Original Secured

        Creditor's endorsees, suocessors) and assigns

                   1,9. By the terrrs qf a certain Security Agreement executed by the parties on or
       about February 26,2010, Eber Brob.' obligations under the EB Guaranty were secr.red by a

       gant    to the    Oiigirial Seoured Creditor of a security interest in substantiaily all of Eber'Bros.'

       properfy. The agreement was subsequentlf reiterated in an Amended.and Restated Securify

       Agreement executed by the parlies on or aborit February                 10   ,20l1'("the Security
                                                                     .'
       Agreemerut'). Specifically included within the grant of the security interest were Eber Bros.i

       membership interests in        Meto. [A.true           and accutate copy     ofthe Security Agreement is
                                                                                                      '

       annexed to this Complaint as EXhibit D.J

                   20,     The Securify Agreement defines the term "Parent" to mean Eber Bros.; defines
                                                          .



       ttie term   "Meto" in the s&ne        manner.as this Compiaint; defines "Debtor" to include Eber

       Bros. and Meuo; and ddfines "secured Party" as the Original Secured Creditor. The Secruify

       Agleement expressly provides          :



                           Debtor hereby assigns and gfants to Secured Farfy a security
                           interest in the following.described property now owned or hereafter
                           aoquired by Debtor ... AU inptruments, notes, chatt-el papers, docurqents,
                           cerLificates of deposi! securitiei and investment property of everj'


      ..M.bai. LLC, v,Eber Bros. lline & Llquor Corp, el al.              Complaint to Determine Comrnercial Rcasonablbness
      IndexNo.:                                                                                                Page   6   of   13




                                                                                                                      EB-00025467
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 9 of 58


                            o                                                o
                            type. The Collateral shail include all liens, security agreements, leases
                            and other contracts securiug or othdrwise relating.to the foregoing. ,.,
                            The shares pf eom:iron sto.ck and prefe.rred stoqk, or partlrerrhlp,
                            membership and'other ownership intrirests, now or'he4eaftea: owned
                            by Debtor,. including, without liinitation ...any ownership interests
                            in Mqtro'now or horeafter owned by Parent .
                            (Eraphasis     added).                                                          .   ,.


                  E, The DefqBlt an4,tlre Assiqnment to Al.exb+,y.
                  ZL.       Metro did not repay the sums dub to the Original Seoued Creditor as required

        under the    tirie of   Credit Note, and is in default of its obligations under the Line            of Credit'
        Note. Metro did not repay the sums due to the Original Secur-ed Creditor as required by the

        DebtAssumption Agrqement, and is in default of its olligations uoaei the Debt Asgumption

        Agreement.
          -
                 22.   ..   Acgordingly,      as   permitted under the   teffis of the EB Guaranty, the Original

        Sscured Creditor bas made demand for palnnent by Bber. Bros. of the sums due                       from Metuo.
                                                                                              :


        Despitedemand duly ma4e, Eo-el Bros. has failed to pay the Original Secured Creditor those

        surns.

              ' 23.         Asa    consequence of Eber Bros-' failure to p+y the Oiiginal Secured Creditor

        the surrs Metro owes the Originat Secwed. Credilor, Bber Bros. ib in default of its obligations

       under the EB Guaranty.

                            Oo or about Jairuary                       Original Secr.red Creditor irrevocably
                                                       .I8,20.!2,the
       granted, assigned and transferred all his             righ! title and interest in the Debt Assuurption

       Agreernent, the Line of Credit Note, and. the Metro Security Agreearent to Alexbay. [True

       and.accurate copies of the assignments are.collectively.annexed to this Complaint as                      Fxhibit

       E.l




       Al*bai. LLC. v, Fber B-ros. l{ine & Liqu.or Corp. et al'           Comf laint to Deiermine Commercial Reasbnableness
       Index No,:




                                                                                                                     EB-00025468
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 10 of 58


                             o                                                      o
                                    PRO PpSEp A9CBPTANCF. g E COIT,I,ATERAL:
                                              ':
                   25.        Alexbay has proposed to accept Eber Bros.' stock in Metto in                             full   ,satisfaction

         of allEber Bros. obiigations to Alexlay,                   as assignee, under the      BB Guaranty and thi,secuTify

         .Agreernent                                                                   .'

              26. . Byriotice d.atedJanuary IS,Z}LZ,and as auttrorizedbyUCC .:
                                                                             g p20, Al-exbay

         notifibd Bber Bios, of its proposal to accept the Collateral in                  fuil satisfaction of Eler Bros.

         obligation to Alexbay. [A true and accurate copy of Alexbay's. notioe to Eber Bros.                                       is   .




         annexed tb thls Complalnt as              Exhibit.F.l                                                                i'    .




                                         ' ' the YALUE OF TIIF COLLATERAL:

                  27,        As of Decernber 31,,2011, Metro's indebtednes's to the Original Seoured

        Croditor ru:der the Debt Assumption Agreement iras $1,95.1 ,874.26 ffius interest aocn-ring at

        gYopetannum),

                  28.,      As of Deoernber 3!,2OL7,Meto's indebjedness to the Original Secgred

        CreditorundertheLineofCreditNotewas$1,698,808.22(plusinterestaccruing                                                 atlzt/z%
        per annum).
                                                                                                                  i.
                  29,. 'As a corlseguence of all the'foregoing, Mefro's indebtedness.to                                 Alexbay
                                                                                           ''.
        punenttry exceeds $3.650           lviilion.: By virtue of the EB Guaranty, Ebei Bros. obligationto

        Aiexbay also exoeeds $3,650                Mtlion.

                 30.        Metro does not prbsently operate and it ionducts no business'activif5r. It has
                                                                                                                                            1.,'

        not generatbd profit            any kind in several years.' Metro has n9 cash reserves other than those
                                   3f
       iequbed in the ordinary-course of its business.                   Meto    has no tangible assets: its o.ply
                                                                                                                         '          '.:
       intangrbJe asset cif any significant value; indeed its only valuable asset of any kind, is Metro's


       Alexb.aI..IrLC, v. Eber Bros. Wine & I"lqUot" Corp. et al.               Complaint to   D9te,   ndine   .:.t*t    *Tff;?:?:r;
       Index No.:




                                                                                                                                   EB-00025469
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 11 of 58


                                       o                                              I
        ownership of a partial interest in yet another company, Eber-Connecticut,                     LLC
        ('Eb*Coii").               .




                    31.          EberConn is a limited liabitity coinpany formed under the laws                 of'the       State     of
        Delaware.,

                   32.                                                            .. units
                                 Metrb owns seventy-nine percent (79%) of the membersh-ip                         in    EberConn.

        Otlrer'owners oiEberConn axe Eddr Good.man, LLC, which owns ffieen                           per""ni          (1,5%) of the
                                                                                                                                   '
        membership.units in EberConn,               zurd   Polebridge Bowman, LLC ("Folebridge                 Bowman;,1,

        whichowns six percent (6%) of the membership wdts of EberCorrn,

                   33.           Pulcbritlge Bowrnan is aparty dnrelated to the Original Secr.uccl Creditor, to'
                                                                                                                                            D
        Eber Bros., to Metro, aud/or to bberConn. Polebridge Bowman acquired its owuership

       interest in EberConn in May, 2010, in.an a::rns' length tansaction, and'beca.me a riew member

       of EberConn by virtue of that acquisition. The membelship units Poiebridge Bowman



                   3!,   .       Under the temrs of the operating agreement that govems EberCoq's corporate

       affairs, existing mernbers are provided              u         of firstrefusal that permits existing members td
                                                                lgh
       acquire a1y membership unils proposed for sale to.a potential nevr member, on thq same
                                                                                          .                            :               :.
       terms that axe proposed for sale to tlie potential newmember, By operation of that right                               of
       firstrefusal, befor,e Polebridge Bowman could acquire its membership units from Metro,

       Eder-Goodman had to decline to purchase tho'se membership units onthe terms Polebridgd.
                                       '

       Bowman proposed for thg purchase.

                   35.   .   Polebridge Bowrnan acquired its ownership of sil perce nt (6%.)in EberConn                            in
       May 2010 for$350,000. .Ecter-Gogdmarr consented to.the sale pf Metro's membership gnits

                             .                                                    :                        ,
       atthatprice.                    .                                      "                                   ,




      Alexbatt, LLC, v, Eber &ras, Vlne &   Llquor Corp, et al,             Cdmplaint to Determine Commercial Reasonabllniss
      Index No.:                                                                                       .              Pagc   9 of73'




                                                                                                                              EB-00025470
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 12 of 58


                              t                                                  t
                . 35.        .No
                                   other sale or purchase of any interest in EberConn has           occurrecl since,

          Accordingiy, Pcilebridge Bbwmau's acquisition of its ownership interest in                   EberCom
                                                           ..
          represents the best evidence of the current value of ownership rights in                EberConn            j   it   is the

          last tinre the free marked has spoken with respectto the value of EbeiConn's                   mernbership.

          units:                                                                                         :




          .    37.           As estatilished by Polebridge Bowman's dcquisition, each one.perchnt of the

          mernbership unit.q in EberConnwas worth approximately $58,333 in                     May,20i0.1.

          Accorilingly, at that time, the value of all of EberCorui's mbmbeiship rinits was $ 5,83 3,300.

                 38.         Since the Polebridge Bowtnan acquisltlon, EberConn has lost
                                                   .:                                                    more than $1.2

          Million,' As     a consequence' the value       of atl of EbetConn's mernbership rrnits was reduced to

          $4,633,300 by December 20.11.

             ' 39.                                                    ..
                            Thus, as of December,2}ll,           Meto's ownership oilgyo of the orvnership unitg

          in EberCdnn has a value of approximately $3.660'Millioo.t'That ownership interest is

       Meto'1only valuable            asset, and effectivgly establishes th3 value        of the Collateral, ,Ihq

       Collateralhas avalue of approximately $3.650 Miilion.

                 40.   .    Valuation of.the Collateral at $3,0e0 Miltion does not apply any drscbunt for

       Iack of marketability, partial owners,hip, costs of sale or othor applicable factors that might

      reduce the Collateral's value. Moreover, because Metro's business. as a wine and liquor

       distributor'is highiy regulated., requiring busine.sp owners to have proper licensing, there are.

       significanl barriers to entry to the ownership of Metro, and there are'reasonable justifications'

      for valuation of the Collateral at lbss than $3.660             Million.                                    ;




      I
                Polobrjdge Bowman paid $350,000 for a six percent bwnership iaterest. 350,000 + 6.= 58,333.
                                                                 ';
      2
                4,633,300x0,79 =      3,660,307,00.                                                    .'    :.




      Alazbav. LLC, t,. Ebbr Bros, Yine &-Ltguor eorp-'-et al'             Complaint to Deteiminc Commercial f,ersonableness
      Index No,:                                                                                                Page l0 of 13




                                                                                                                                E8.00025471
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 13 of 58


                                      o                                               o
                     4t.             Therefore, by and through icceptance of the Collateral                   in'fuli satisfactiol.of

         Eber Bros. obligations to AleXbay; Alexbay will accbpt a value of approximately $3.660
                                       :    ..
         Million in fuIl satisfaction of an obligation of $3.650 MiUion, plus continualiy                             accruing                .'

         interest

                             THE PROCED-IIR$S FOR ACCEPTEJG THE COJ,LATERAL:                                                .




                    42,              .As
                                           requiref undel UCb $9-620, Alexbay has providedEber Bros, notice ofirs

        inter:tto accept the Collateral in full satisi"aotion of Eber Bros,' obligations under the                               EB     ...   .




        Guaranty and Securify                    Agreement                   .




                    '43.     .   '   Upon information and beliefl Soutlticm fiIcd a furancing statement                   with the

        New York State Department of State on or about August 1L,2OO|:,1:nder File Number

        200708310704958, by which it may claim an interest in the Collateral. As required. urider

        UCC $9-521(a), and by virhre of this action, Southern has'been provided notice of Albxbay's

        intention to accept ttre Collateraf in fuU satisfaction of Eber Bros.' obligations under the EB

        Guara:rty and S'ecurity Agreement

                  .44.               The Original Secrtred Creditor's financing statement with respeot to the
                         .
        Coliatoral was frlq{ o4 February 22,                 ZOLL.                                        '




                    45.              Upon infcirmation and beliei no other person holds any interest in the

        Collateral subordinate to Alexbpy's interest.

                    46. nf yirtrre of this actiort,Metro has bEen providdd notice of Alexbby's                                  intention
                                 .

        to   accept the Collateral in             full satisfdction of Eber Brqs.' obligations            uqder the EB Guaranty

        and ttre Security Agreernent.




       dkrbqy. LLC. U Ebpr Br:os. Iline & Liguotl}orp.        et   4.            Complaint to   D oterm   ino Commeroial Reasorr??
       Index No.:                                                                                                                    :?.rt;




                                                                                                                                 EB-00025472
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 14 of 58


                                       o                                           o
                     '47
                                 .     As a consequence of all the foregoing, Alexbay's acceptance of the Collateral

         iir full satisfaction of Eber Bros.' obligitions under the EB Guaranty and Security Agreernent:

         (i) it   is authorized by relevant provisions               ofthe Uniforrn Cbmmercial Code; (iD        it   cornplies

         with     ail piocedures required of.the               Unifonn Commerciai Code; and (iii) by its.satisfactibn rn

         fulI   of the obligations of Eber Bros under the EB Guaranty and Security                    Age.ement, it gives

         fair   and reasonable consideration for.the Collateral,


                         4A,           Accordingly, AJexbay's acceptanoe of the Coilateral'in fuii satisfaction'of Eber

        Bros, obli.gations under the EB Guaranty and Security Agreement is {cornmercially
                                                                                                                                 :




        reasonablC' as ttre ternr is usedin Scctidn 9-62'1 oftheUniform Commcrcial Code.

                                                           BRo..9,EDIIRAI/3FBRP..8IJS.ITESi                 .




        '            49.               Section 9.62i(c) of the Uniform Commercial Code.provides, in pertinent part:
                        '              A collection, enforcement, disposition, o1 acceptance is commercially
                                       reasonable if it has been approved:. in a judioidl proceeding .. . .
                     50.               CPLR Section 3001 provideis, in pertinent parh       '


                                                       .


                                      Deolaratory judgment. The supreme court may rendera deoiaratory judgrnent
                                      having the effeot of a final judgment as to the rights and othor legal relations of
                                      the parties to'ajusticiable conhoversy whether or not firrther relief is or ceuld
                                      be olairned,

                     5   1   ,   .    Alexbay requests that the    *""pi*r"   of its collateral be "approved in a judicial

        proceeding." Its'proposal to accep the Coliateral presents                    a   jusfici,able contoversy,among

        the parties to this action. The Court's ddterminalibn of the "conrmetcial reasonablenebs".                        qf

        the propgsed acceptance will.determine the rigbts and other legal relations ofthe parties to

        ttrat conhoversy.

                     52.'            . No. previous request has been madq'for the relief requested in this action.

       l/
       ti

       Alezbsv. UQ,v.Fb-er Bros, Wine & Li@Lor Com. et a!,                     Complaint to Dote.rmine Commercial Reasoai?3l7
       Inde>c No.r




                                                 ''l




                                                                                                                       EB-00025473
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 15 of 58


                            o                                                 o
        //
        ll
                                                                                                      :             '

                                                                                      rt   d.eternaine,   affud.ge, and

        order, that Alexbay      LLC's aicbptance, as a seoured creditor, of Bber Bros, Wine                 & Liquoi
        Corporatibnis ownership interests in Eber Bros. Wine & Liquor Metro,                     LLC, (whioh

        ownership interests serve as collateral securing the obiigations of Eber Bros.                    Wine &.Liquor

        Corporation's obiigations to AlexbayLLC) in fi:Il satisfaction cif the secrued obligations                      .




                                                                                                                            l
        owedto Alexbay tLC, is "c<jnamercially reasonable,'.'1egs11trt with such other and further

       relief   as the   Court may deem just and reasonable,

       DATED;        21 Febmary 2012                             TINDER,BERG & I@SS.LER LLP
                     Rochester, NewYork                          Attorneysfor Plai'ntifAlexbay, LLC



                                                                 Wiliiam E                  and Michael J.    Beyma
                                                                 300 Bausch & Lomb Place.
                                                                 Rochester, New York 1,4604
                                                                 585.2s8.2840




      Alexh+v. IJC. v. Eb.ef.Eros, Wnc & Liguor Corp' et   qL.          Complaint to Detennine Commarcial Roasonableness
      Index No.:                                                                                           Page t3 of13




                                                                                                                   EB-00025474
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 16 of 58


                   I                             o

                                                664))
           EXHIBIT




                                                                          EB-00025475
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 17 of 58


                                          o                                               o

                                                  D   EBT   A   SSUMfTIO   N   ACIII'EMENT

                                TI{IS.DEBT ASSUMI"IION AGRI}EI\4ENT (this "Ag&glssr{') is made as of lhe
            l1th day of Fe!ruary,.2017, by and                          arnong EDER BRO.S. WINE AND LIQUOR
           CORPONATION (.'EWIE''), EBDR BROS, WINE AND LTQUOR MDTRO, INC.
           ("Moiro"),                      ond LESTER EBER ("Hol4gt"),
           \ .:l..i:,::::..::li.il|.g,,-'-.-T-             \ .€      /'
                                                                       .




                                                                 tsF C,IIS.    t.s:   .



                WHEREAS, Hotcler rnade a loan to EWLC (tlie.lSilLejge!') cvidcncetl by that certirin
         Arnended and Restated Promissory Note cJated March 13, 2006, in.the originul principat amount of
       . $1,503,750.00 (the "EWIIO &!e"); and


                     WHERRAS, as of.ihe dat0 horeof, the remaiiring prinoipal bulance of thelEruC l-oan is
                      .

           $7   ,434,7L0.68, plus accruod und unpuid. interestl and

       .          : WHIREAS, upon.thc lcrms and conrjitlons sel foith berein; Mc$o has agreed to asdnme
           thc. outstilncling     princiial and interest of ilrs EWLC f,our
                                                                 and all other liabilities.and ob)igations in
        r€spect ther.:of (thc "AssuJnS[lgn'l),' alrd Holder hns agreod. to fully .release EWLC horn its
        obligations under the EWrc Note; and

               NOW, TIIEI{EI'ORE, in cousideration of .the forc'golng and'othei good and valuable
        conslderation, the rcceipt and sufficiency of wlrich is hereby acknolledgcd, tha partios do
        her.eby egree as           follows:   '


               .1,         .
                       ASEto:pledgnreg.t ,Esch of .EWrc, Mctro and Holder agrce lhat the unpuid
        principal balunco of the EWLC Loan is, as df the dauo hereof, One Mlllion Four Hundrcd Tlrtriy-
        Four. Thousand Soven .I.{undred Terr and 68400 Do}lar$ (S1334,710,68}, plus acorued.arid
        unpaidintcrest               ..                                                        .



                      2.          Ass_unlptio-* EWLC hcreby hrevocably'assigns            to   Motro ull.of.EWl"C's
       obligatioos lo pay prlncipal, lntirest aud othet obligations and liabilitirjs in respacl of lhe EWLC
       Lnan,. Metro hereby irrevocabty assnme.s all of EWLC's obligafions to pay principal, inleiest
       and o6er obligations and llabiliiies in reSpect of ths BWLC [nan, and Metro agreas'to be bound
       by the terms of.the E1MLC Note as if it were lhe "Makor" tharertndgr and. promis,cs to lny the
       Obligations evidenced thcreby in nccordunce.with the tsnns thereof, Holdcrheteby conqents (o
       such assignmont by EWLC and assurnption by Metro. At any timc on or aflst the dntc hereof,
      .Holder may reguire Metro to issue a'repluccmcnt note to Holder, in rcplacenent of the BWLC
       Note, which replacement note shall be acooptable to Holder,

                      3.
                      Qpnditions: Adyance.. Holder's obligation to consoiri to the Assurtrption.is
      conditioned upon Holder's reoelpt of an amended and restated seculty agreement.(the "S"purily
                                                                                                                      '


      Agreenrgr,!"); iu form and sribstsnce.accoptoble                     6
                                                             Holder, whiob asrends and restatcs th;
      Security Agreement dated February 26,20L0, made by BWrc and Metro in favor of Holder
      (which for the avoidance of doubt shall continue to.includo a gtqnt of a security iqteresl.in and
      pledgo of all limited liability company intercsts or'bther cquity intercsts in Eber-Connecricut,
      LLC). In connection with and in reliance upon Holdcr's reoeipt of oxecuted coplcs of this


      '-rr{u{fluJE.   lfl] v,l-




                                                                                                                          EB-00025476
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 18 of 58


                                            o                                            a

         Agroemenl and the Security Agrednrent, Holder shall nake an advance of funds to Motro in the
         amount of $1,00,000, whicb advance shall.be pursuanl to th6 terms oU and evidenced by tbut
         certain Une of Credit Notc dated February 26, 2010, urado by \4ltro'ln favoi of }lolder in rhe
         slatcd principhl arnount of $1,500,000,

                      4,                     Continuation
                                           . ---:.--_
                                     Relciase:                                            :




                                r.
                          Upon the effectiveness of ,this Agreemcnt, Holder trereUy releasx EWL0                    from
         airy and all obligations and liabilitiet (the "Assumed.Liabilitigs") under the EWLC Note, :

                      .
                 b. Upon lhd effectlveness of this Agreenrent, all obligations of                    EWIC to pay tbq.
        Assumed Liabilities shall. continue hs.obligatiooq of Metro urider the BWLC               Note,                ,




           .          5, .           No Novatlo.n, Each of the partios hereto hereby agrees and in{ends thar this
        Agreement shall not creatc, rosult in or evidence a novition           of any of the Assurred Uabilities,
        the EWLC                lnan or tho BWLC No(c.
               . 6,                  Successo-r$jrnd Assisns. This Agreement shall Uina and inure to the benofit   of tlre
        prr   rties hcroto r              Ct lr tid;ffi;t   rupres e n ti ri ves, succes sors, and'assign's
                                     ^d
                      7,             Goverrring   l-aw.     Thls Agreenrent shall be governed   by   and cons{,rued in
        accordance wlth tbe laws gf the Stats of New York without regard to confllct of law plincipals,

                     8.              Ooqntetglt't-$ This Agreernent nray be executcd in two     or morc   counterparts,
       each of which shall bs deemod rin original, but all of whlch together'shall constitute one and the
       same inslrurnent.




      -r{8,t!'$2118- loi}o $,   l-




                                                                                                                             EB-00025477
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 19 of 58


                                 o                                         o

                     IN WI'I'NIJSS WTfEREOF, {he paitios hereto have caused this Agreemcnl to be slgned
         and sealed as of lhe dtte   first above   writton                                        .:




                                                        EBER BROS, WINE ANDLIQUOR
                                                        CORPORATION


                                                                               b+-*


                                                        BBER BROS..WINE    & LIQUOR METROiINC.


                                                        Nanrel
                                                        Title:   "chd

                                                                 it;z::
                                                        Nnme: LcslerEbsr
                                                                               2-"-'l;n-t




       -J{Bt}.SllJ&t{xN   v.l-




                                                                                                          EB-00025478
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 20 of 58


                   o                             o


            EXHIBIT                             66TI))




                                                                          EB-00025479
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 21 of 58


                                  o                                           a
                                               LINE OE CREDI"tr NOTE

     $ 1,500,000                                                                       Octobsr        , 2009

           FOR VATUB RECEIVED, EBER BROS. WIT.IE & LTQUOR METRO,'[NC,, A NETV
    York.corporAtion Witli an addres! at l5s Paragon. Drive, Rochestei, New York 14625 (l'Maker'l),
    hetebyproinises to poy to thi.order qf LESTER EBER, an'individual with an'address at 155
    Parngon.Drive, Roche.ster, New Yorkrl4625.('Holder"), the prinoipal sum of ONE MILLION
    FIVE I{UNDRED THOUSAND AND 00/100 DOLLARS ($r,500,000,00) (rhe."lvtaximurn
    Ptincipal Atnount") or such lesser or greater amount as niay be outstanding hereundbr'. :
                                                          :'.
            '..1.     .'    Line of Credit. Ttris Note evide;ces a revotving line of'oreilit, Accoidingly
    arnount$ hereunder rnqy.. be bomowed, repaid and re'bbrtowed protided that at ho tiite sh;ll
    Maker pennit the aggegbte pfincipal f,mouot of all ldvances made under. this Note to exceed'the
    Maxin:um Principal AmouRt.
                                         :.
                2.  ln[eresl'Ratg.' All amourrts outstanding undel this Note shall biar interest'at a rato
                       ..
    equal to twelve and one hirlf percent (12,5o/ol per aurum, Upon the occuffence of ari Event of
    Default (whether 0r not the Holdcr has accelerated payrnent of the outitanding balance dile
    heqeunder), or after malurity or after judgmcnt has beeir iendered with respebt to tha obligation's
    [ereundor, the unpaid principal balance, at the option ofHolder, shall boar interest at a late iqual
    to fifteen percent (t5%). The iight of tho Holiler to receive such incieasbd mte of interest shall
    not constituts a wtiver of any other right or rernedy of the Holder. All interest sholt be
    calculated.based on 360 day year aind the actual number of days elapsed,

      .         3,   Paymentq. Accrued intereit rvill be due and'payablc in ari'ears on Decdnrber l,
    2009 and on.the first day of each.Marclt, June, Septcinbbr and December thereafter (each.an
    "lnterept. Payrncnt Date') and on.the Maturity Date, as hereinafter defin'ed. Notwitlutanding tho
    foregoing, on eaoh lnteresl'Paynent Date, aI tlie request. of Maker atl. or such portion of the
    inteiest then due'and owing specified by Mdker shall be added io the.principril amount herpof
    instead of paying su.bh interesl in cash, whereupon such arnount will'bear iniercst at rate per
    onnum specified heroin, Maker hereby agr€es, upon the request of Holdcr, to arncrld this'Note or
    execute one 0t' moro now notes in tho form hereof to reflect any increase in the prinbipal surn
   hereof resulting fiorn thc addition of tho acctried interest to the ptkrcipal; providedl however that
   the failure.to so amend this Note or to enter lntci one or morc new notes shall not relieve Mqker
   rif its obligatibn to pay nrclt acqued interest in accordance with the touns horeof, All umounts
   .rernaining outstan<lirg hereundor, inolucling alt principol arrd intereit, shatl become due and
   payable in fullonDeoernber 3l,20ti (thenMaturity Datc').'             .                     .. .
                                                                                               j


   .i      4. Latg-Charoe. If the cntire anrount of'any'requiled payment is not paid in futl'
   within five (5) days after the sarne is due, tho Maker shall pay to Holder'a lato fee equal to two
   p6rcent (2%) of lhe ilrourlt of the pnymert that remains unpaid, .
                                                                                          ..               ,

               5.          Prepgirherrt. Maker shall have the option of payiirg the amount$ outstanding
   urrder ttris Notc to Hol<Jer, in      full or p8rt, 0t any timc and &om time.to iime without any premiuln
   or pennlty.



   134702 rzN?710,1




                                                                                                               A
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 22 of 58


                                        o                                                       O

               ,   .   6. ,
                     Rerluesj for Adyqnqgs: Diicletiqlffy,Fqpiljty. At any tirne and frorn titne to time
     Maker rnay inake a request for ir loan lhat specifles (tD tlle nr:nqurrt requested as the prtncipal
     arnount'ol'such.loarr arid (b) the business day of Holder on whioh such loan is rcquesied ie !s
     made which shall.not be less than lhleb (3) days ftom thedate of such lrotice.. The.decision
    .wlrcther to Jronor such loan lequest arrd make such loari sliall be in thp sole discrction of Holder,
     l{older may treat as .tnade by Maker and rely upon, and Maker shall.be boun{. by, any loan
     rcqucst that Holdel iri good faith believes to be valid ancl to havc beetr madc in the name or'on
     bclialf of Makei by.any bfticerbf Maker, and i{older shatl nol incur'any liabilityto Maker or any
     other persbn as a direcl or indirect result of honoiing such loan requepi and making suc\ loan,

                       7,
                      Fvents of D-efault/Rernedies,. At the option of Hotder, oll ainounts outstandilg
    under this Note shall become, imrnediately due.and.payable in full, without firrther presentrnent,
    protost, rloticg, or dernand, upon thq happening of arty Evenl of Default. Upon thc occut'rence.of
    arr Event of Default, Holder shall be entitled io exercise any legal or'equitable right'which .he or
    it may.have, 'and may prbcecd to protect. arid' enforcb its lights.. by any othet appropriate
    proceedings, Tho follorvilg            shall constitute "Events of Default" under.this Notel
                                   .evints                                                       .                       .




                                   a,   Nonpaynrent Failurc of Moker to make any payment of any type within
                              '         fifteon (15) days aftcr the sarns becbmes.due and payable

                                   b.    Findrt.cial Dfficukies, Fjnancinl difficulties of Maker as evideuced
                                                               '. ':                                                         by:   .


                                                                                  .




                                              i.    .   the filing of a voluntary or involuntaiy petition in bankruptcy, or            .


                                                        under ony chapterc of the Banlcruptcy Code, orunder any federal
                                                        or, state stqtute providing for the relief of dobtors; '


                                            ii.         makirrg an assignmurt for the bene{it of creditors;

                                           .iil.        conientirrg to.the appoiitlnent of a lrustee or receiver fcjr all or a
                                                '       mojot part of any of Makerls propel'ty;     .




                                           iv,          the entry of a court, or<ler nppointing a.'receiver br n tru$tee tbr. all
                                                        or a rnajor part of Makor's property; or
                                              .
                                           'v.                                                of tho Makor's inabilily to pay
                                                  .the admission by Mnker in writing
                                                .' its debts as they become due,.

                                  c. Charygc of Connol..         Maker enters into.nny agreement pursuant to whjch
                                      . Maker    will sell all orsubstantiallyall of .the assietq.of Makor, or upon the
                                        closing of any transaction or seriis of retated transactious in rvhigh rnore
                                        tlron fifty percerrt 6:A%, of the issupd and outstanding shares of capital
                                  .     stock of tlre Maksr.arc issued to, or acquired by, any one or morp persons
                                        or entities who are trot shareholders of the Maker as of the date of this
                                        Note.

                                  d.    Ceaie operitions, Maker ceases all ongoing businbss opeuitions.

                                  d. . Sale     of Eber-Cortneclicut, LLC.. Eber-Conn-ecticut, LLC ("Eber-CT")
   t3{782 r2?il19.1
                                                             .r..2..1
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 23 of 58


                              o                                               o
                              'enters into any a!,reement pursuant       to rvhich Eber-e-T rvill .ssll all or
                               'substantiolly
                                                 all of the nisets of Eber-CT, or upon the closing of any
                          .       trdnsaction   o1 series of related tiansactioirs in whiclr'more tlrnn ,fifty
                                  percent (50%) of'the issued and outstandiug units'of rnetnbelsliip interest
                         ''       of lhe Maker are issued to,.or.acquirid by, any oue or tnore persous or,
                                  entities rvho are not .controlled by or undel common control with tlre
                                  Makcr.                                           :

                                            :                  t.
                                                                                   ';
                  8, ExEenseq, Maker shall pay to Holdcr all amounts incurred by Holder, itrbluding
     without.lirnitation attomeys' fees and disbursements, in order to collect any ainount due undor
    Itlris N<lte, to negotlate or document.a workout or rostructuring,                 ot to pr€serve its.rights
    ,.hereunder', whether or not any legat proceeding ins commenced.

                 9,     I{older's Records ConclusiVe. Holder shall maintain a rccord of the date und
     originaL principal amount of each advartie.rnade by him hereunder and the date and arnount'of
                                                                                      'Such
            payrnenf to'be applied to tho outstanding pr{ncipal atnount of this Note,       records .slrull
     "ach
     be conclusivo evidence of tho outstanding principal amount undei this Noce and of all q<lvances
     hereunder, absent rnanifo,gl .en'or, No' failuie by Holdei to rnake'any ouch annotatiorr in its.
     records shall affect Maker's obligation to pay the principal and interest of each odvance.olRhy
     other' obligation of Maker hereunder.
                              '



                   Subordjfiatioe. All amounts outstanding under this Ntite arc subordinate.to any
                ..10r
     and all amounts owed by tbe Maker to The Canandaigua National Bank qnd Trust Company.

             t     l.
                   Misc-ejlnneous. Th; terms .of this Note c&nnot be changid; nol miy this Notc be
    dischorged'in whole or iri part, except by a writing executed by Holder. No delay ol ornibsion by
    Holder in exorcising:.any rigbts hereunder shall operrite Bs a waiver of such'rlghts, This.Note
    shall be governed by and construed undcr tlte laws of the Stato of New         York.'. ',                   '     .




                        IN WITNESS WHEREOF, Maker lras duly executed.this Note                  as   0f the day and
    year ii rst sbovs.written,.


                                                 EBER BROS. WINE & LIQUOR METRO, INC,


                                                 By                  U*il^'
                                                         Loster Ebcr, Chief Execudve      officer


                                                 By;                fi,zb.-
                                                        wroay"euen ctriur   Fio urrCial   offi cer

    Acceptccil'




    Lesler Eber
                         #frfil,
    r3478! t23r,r0.r                                       3




                                                                                                                          E8.00025482
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 24 of 58


                    o                             o


                                               66C))
            EXHIBIT




                                                                          EB-00025483
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 25 of 58


                                        o                                           I
                                                           CUAI{AN'I'Y

                '
             'l'I-lis 0UARANIY is executed as ot f+brwq 2b, zotO by EBER BRoS, wrNE
        AND LIQUOR CORPORATION ("Pnrenti'or thorrGruarantor'r).ln.ftvor of LESTER trBDR
        (lhe    "Lcnder"),                                                                                   .




                   ' t. THE'OUARANTY,                           For.' valuabte consideiation,, Guarantor hereby
       urroondltionalty guarantees arrd promlsls to.pay promptly to Lender,'qr ordei; in lawful'nroney of
       ihc Unitbd.States, any.and all'ludebtedness to Lendor whcn duo, whciher al $tated mirturity,'upon
       acceleration or otherwlse, and at-all times thereafler, This.Ouaranly ip puntulatlve and doeslnot
       supersede any othei outstanding guaronties, and the liabiltty of Ouarantor'undsr thii Guaianty is
      .exctusivc oTGuararttor's liabllityunder any olher guaranties slgned by Guairintor, .

                             2,   .     DEFINITIONS,

                                        (a)     r'Borl'olveru shal[ rnesn Eber Bros. Wiue.& Liquor Metroi   [ni.,   a
                     New York corporation.

                                        (b)
                                          "Indebtedness" sholl rncan any and .all dcbts, :liabitities, and
                     obligations      of 'Bonoworand 'Ouarantor to Lendar arising under lhe. Transaction
                    Docurnonts, now or hereaftor existlng,.whether voluntary br .involuntgry and however
                    arising, whether direcl or.indlrect or acqutred by Londer.by asslgnmcnt, succession, or
                    otherwise, whether duc. or not duc, qbsoluto or coutlngent,. liquidated or unliquidated,
                    determlned or undetcrmiucd, lreld or to bs beld by Lender for its orvn accouht or ss agent
                   for anothsr .or others, .whbther Borowor or.Ouarantor may be llnble indlvidually or
                  jointiy rvith'others, whother recovery .upon such debts,'liabilities, tind obligotions rnay be
                  or heteofter becomc bawd by any statu(e of limitationq, and rvhother such debts,
                  liabitlties, and obiigations may bo or horeaftor bqcomo'btharWisc unertforpeable.
                  Indebtcdness inctudes, without lirnltatlon, any and elt obllgatl.ong'of 'Borower'and
                 'Cuarantor to Lender for'.reasonable attorneys' fQcs snd all olhor'costs and expenses
                'incurred
                             by.Lender'ln the collection.or enforcomont of any debts, liabillties, and
                .   obligations of Fonower and Ouarsntor'lo Lender,

                                  (o) "Notc" meons that certaln Llne of Credit . Note' dated as of
                t'rlXla6l,/b,?tfi'executed by Borrower in fator of the Secured Party in the maximum
                    principil-ar-i'iount   of   $1,500,000, ad amended, restated, suppletnented   or   otherwise
                    modlficd from time to       tlmo.                                       :




                         .             (d)
                                       "socurlty Agfoenrcnt" rneans lho Securlty Alreetnent dated as of
                the date hereof exoouted by the Borrowct and Guarantor ln favor of Le.nder, as amended,'
                restated, supplemcnted gr othcmisemodlfied fi'om tlme to time.. '
                                              't'
                                      . (e)"Tt'ansactlotrf)ocutnont$" mcans the Nole' tho Guaranty and,bach
                    other {oournent, instrumeul and ugrcemont executed in.conneqtio'n therewlth.




            I
     -Doc{ lt,{169t'




                                                                                                                        EB-00025484
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 26 of 58


                                        o                                                 o

           ..  Capitolized lct'rns used but. rlot defined ljerein have the meanings glverr such terms                 in   the
        Note or the Ouarnnty, as applicable

                '           ' 3,     OBLIGAIIONS INDEPBNDENT, The obligations of OuRrantor qpe
        lndcpendent         of the obligations of Borower or any olher guarantor,.and a..separate nction or
        nctior:s nny be brbught and prosec*ed bgains( Ouarantor whether action'.is brought ag4ipst
        Bouoleror any other guarantor orwltelhei Borrower or sny otlrer guaralttor be joindd in any
        such aition or aoiions, Anyone executing this Cuaranty shali bo bound by its ternrs witgout
        regard to executiori by anyone else.

                            '4,   .'      IUCHTS. OF LENDER, Ouarantor authoiizes Lcnder, without notice .or
       dernand'grd rvithoUtraffeotlng           itsliabilily hereuhder, fron: tirue to tlme to; ,

                                       . . (")     nrake .additional adv'anccs oltIndcbtedness ol' .lensw,
                                                                                         drs
                    bompronrise, extend, accblcralo, or otherwloe chango the time for paymenl, or otherwlse
                    change the terms,          bf tlro Indobtcdness or dny part thoreof, inoludln!.inorcase or decrease
                    of the rate of interest            thereon, or othenvise'change the tprms of any Trarsaction
                    Documcnts;

                                         (b)
                                           receivc and hold security for thc payment of this Guaranty orany
                    Indebtcdness and excliange, enfolcc, waive, release, fail to parfect, sell, or bthmwise
                    dispose of any suclr security;

                                         (c)      apply such security and direcf the order ol' lranner of   sale.   thercof
                    as Lender in its di scr6t i on.                  rre; and
                                                      Tiay'determi

                                         (d)      releaso or sribstirute 0ny gdaratrtor   or ony one or   rnore     of arry   .

                    cndorsers or other guarantors ofgny         ofthe    Indabtedness.

                            5.          GUARANTY.TO BE ABSOIUTB, Guargntor agrees that untll.thc
       Indebtedness has been pnid in.firtl tirrO any commjtments of Lardor or facililieJtriroi,ided by Lender
       with respcct to tlre Indebtcdncss,havc been tcrmlndtid, Guarantor shall. not.be released by or
     'because of lhc takir.rgi or failurc to tako, any action that mlght in any inanner ot'to any cxtent vary
      the'rlsks of Guiuntor undar this Suaranty or that, but for this'paragraph, micht discharge or
      otlrem,ise rduce, llmlt, or modify Ouaruniorts obllgatlons undsr .thls Guaronty, Guarantor walves
                                                                                     'upon any such action,
     urd suncnders any defense to. any llablllty under thls Cuaranty bhsed
      including but not llmited to any actlon of Lender descrlbed.in lhe imrnedlately preceding paragraph
     of this Guaranty. It ls the exprs.ss intcnt of Cuar'antor that Guarantor's obligations under this
     Guaranty areand stuill be absolute and unconditional. '




                                                                 -7:
    ..Del I l1l69t-




                                                                                                                                  EB-00025485
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 27 of 58


                                              o                                                               o
         .                      ....: -

              ,..1;; . GiU.A!{A?:rsoRts wiuvgRs eF cErE rjrf,ml nronr$.                                                   rdNu ,r}[{nTAr+r
         .DrxFsNss$:giiftsrl$pliwdivP$r      :.rt:;r
                                                                                                                                  :

                                '
                      ,   ,          ,        ih)
                                        . w.y,n$rt io'rnquire lonilh tii pjibi.&d,ddhiriqrbblJEVFr- !r'r,4y
                   otliulpo6r'6ttdO {rt0aFO,4,fiBniipi pj.g*ltFrrs$.Ey secprity.hr'.i$n.Xud.ohledaa,sb, Sr'iudslid
                   -aoy'.o.1f       er                 +n,Lcrfdet..l -iloikri:r,rvh91q0+V.9.{i
                                          fenmd.f

                     i                        egy.f"gl'_ellry trqlulng'lrf ren$on of.aiy tOi,iiq6itiltriof ortror {qfhns:e oX
                                              *(,.1t)
                   $onbwolo.rri:ttrtp tiir.\rBligh  ft6lu nity d.lu$FYhQ1h.B9vsT:oftlie.ttabllttynFuBs.o{.idfi

                                              ,(rD:
                                               rrW defeqse "lrnsFd ori stti,, .s{Ailn rhgr tru$i'.anF..r!, $blljl.gtl.o.:,rsi
                   e#c.eatl,qtyar3 tluts- blt'fd?TsoJ$e.tb@thusp'p. fBorrbrver;ar,ary $fllex GuhTPt{irl Autf'



              .:Itabili$ ltelbunrl               d+.:


        l,{s{*sTd,fl,!rh${W:{lf&r ir,Itlilgq.Uaf+$tystadtt'bc $ilrsfitipAi*iirldfing:rhpgtlr&fstt1yof{nyzotlter
       l:salvca   rerileir649i6|]iif            i 0. $F.ff'hlil$l"



                                                                on $Jw{nGAItrOSt; qu3itu{ffirfsdv,4}                                  tlio.€ntedt
       pprmiilsd

                                                                             nbdB                                                     .flrcpe$$fir'




                                                                                                 ilut*:ur

                                                                                                    :qf4tv..$Fifil{

                                                                                                                      ;0n Erryr
                  iEit'tCtfri$                                                       vaotice* iki                     srFlIs
                                                                     *r{iti}tl
      Fsaq.wed:fU

                                                                      'Sa   r[btFe
      .Btra*antbr.



                     Io   riid[pb'
                                              lls.ds: a$ illit
                                           .L*1td$ qOSrG,D smrrl,on,
                          '[S s'UEqIPn{#iTtCI}lI; Arilyo.itltggtfrmg.o,f pan'oxzc*to,sudiiaffiil}i#d.t-{r Sr
     .nsroirfsfip,3nbiillg.$Afup$!fi $tb.qr.d.in*tcd to $ftier.Ittdfibt$flrr#$$ ..lrt.#td.difuI tg G\rcrarrler's nnl+w



                                                                                 $
     .:Dliiil${lMi




                                                                                                                                                      EB-00025486
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 28 of 58


                                    I                                               o

        of any.right of subrogation as scl forth in this Guaranty with respeot to.sny obligations'of
        Bonorvet lo Guatantor as subrogce of Lendei, Guaranior.agrees tha.q,if Lcnder so.riqires{s,
       'Guarhntor shall tot denrand, take, or receive from Borrower, by setoff qr tn any olhsr minner,
        paymen( of any other obligatiorts of Borrower to Guaranlor untii the Indebtedness has.been paid
        in .frrll and nny comrnitments of Lendel or. facJlities provided'by Lendcr with respect.to the
       .lndibtcdrtess  lrave been teuninalecl; If any plyments are recoivcd by Cilarantor in vlolatiorr of
       'such
               waivcr or agtedment, such paymcnts strail be received by Ouarantor as lrustei for Lendei
       'and
              shall be paid over to Lendsr on. acoount bf rne Indebtedness, b'ut wl{hout reducing or
        affcoting in'any manner the llabtlity of Guarnntor under the'other provisiorrs of this Quaranty.
        Any soourlti.inteiest, lietl or olher encumbranco that Gdarantor may now or hereafter have on
       any'propcrty of Bcirrower is hcreby subordinated to any security interpst, llen, or other
       encunrbnance that        Lender may have on an), such property.   .




                           u,   '   REVoqATroNOr ouaRaNIY,
                                    (a)    Tlris Guaranty may be revokecl at any timb by Guirantoi in ,.rpe"i
                    to fuluretrfiNactions. Such revocation.shall be 6ffeotive upon actual receipt by Lender,
                    at ihe address fo1 rtoticcs provided herein or at sboh other address as may have beerr
                   provided to Guarantor by Lender, of written notlce of revooation. Revocation shatl not            .



                   affect.an/ of Guarantor's obligations or Lender's rlghts with respecl to tratractions
                   comnitted or dntsred hto prior to Lender's receipt of such notice, .regardless of whethet
                   or not tho Indebtedness relatbd to guch trans'aotions, before ot after rejvocation, lns been
                   hrourued, renevl'edi comploroised, exteuded, accolorated, or othorrqiso changed as to any
                   of ltb lcrms, inoluding time for payment or incroaso or dcoreose of the rnte of interest'
                   thereon, and regardleis of any other' ait or omissidn of Lerider authorized ltereuncler,
                   Revo.cation by Grrarairtor.shall not affect any obligations of any. other.gr.raratttor.

                                    (b)   Guarantor acknowledges and agroes .tha( this Ouatanty may.           l2e
                  rcvokcd only in bccdrdance with the foregolng frovisions of thls palagraph and shall nbt.
                  be ievoked simply as a result of aqy change ln narne, locatlon, or composition or
                . strucure of Borrolver, tlre dissolulibn of Borrower, or the termlnation,   incrcas,e, deortase,
                . or.otber change of     personnel or owners of Borrower.
                                  l]f
                        . 12,' REINSTATEMENT            OF OUARANTY.          'lf   this cuirrinty is   revoked,.
     ..rehrrned, or cenceled,. an<l subs'equeqtly an) payment or rar:sfer o{ any inlcrest in property by
      'Bonower
                  or Guoiantor to Lender ls rescinded or mwt be returned by Lendor to Borower or
       Ou6r.snto.r, lhie Oualauty shall be.reinstated vilh rcspcot tri any such payrnent or tmnsfer,
       regardless of anysuoh prior rcvocatlon' retul:tt, or cancollation,
                                                                                    :

                         13,
                           STAY OF ACCBLBIT./q.TION. In ttre event that acceleration of the time
     for payment of any of tho lrtdebtedncss is'stayed upon thc insolvenoy, banknrptcy, e1
     reoiganlzation of Borrowcr or olhenvisc, dll such Indebledness gunrantecd by Guarantor shall
     non;hdess' bo.payablg by Guarantot lmrnediirtely. ifl requested by Lcnder.




                                                          4
     -Dcl   ll.l269J-




                                                                                                                         EB-00025487
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 29 of 58


                                          o                                                           o

                                JS,   -   "NQ1 $H.F,QF5r,6r3

                                                                                                                              :will:blg
       .rnorlel fi.eli; arid.   j0l$r'r
                                                  asE$ssnlpntg"an                                                ap* 0t'
                                                                                                         pnliltoal,




       r,c'fpnredto:
             drsdult




                                              lFlrbJ$fit{iir'                                                                ihusolc'
                                                                ruBAU8i
                                                                                               os'Oraman{or.
     "[idl                                   sndlq{s/4tt{rii
      S[effif{ffixrdry
                                                                                                                              I


                                                                                          fuftndt                     :f{J fislrJgr to


                                                                                   ,s.titftfti:ttdr               hqlFsl Ls,qr*           r



                        d'1ft             $i6,1$nmg.       Jf:Grrpn{'$dh t$s..ru,stitffli   tn   nrm.*   tn gay+frL rn&ifribdaesr
     numrrnti*d:lkdrrdat [EndA;-d$itIU,Vp'_ulf g!ifiprgqdrotlfus,o$ u,rr+dnui+ itch tg,thb OXW,$
     fimfii*fulpo,eu'n mcurid ,Sdfit i qn*det' nll,rsJt$iq$iu l#ftt, Wlil.OUl ti;tAt}tqtu,fha 'forc'goims' Ic t}i*
     Stffir.$.trril$fif$t$,1+"1{ht$di}rmry, ai+llr                 ogtlpeqnifi4frl'flrQrlr Sg(tt*}ffF{*i$nad$;


                                      ffif} ooow+nng"lrrflonle;llnon            s*s*g4,nquoHp,.pl,qnasi-l




                                                                 ''   .fr*
     4ihfCtltlth!




                                                                                                                                              EB-00025488
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 30 of 58


                                        O                                                o

                     Fuillter, Lender, unless plohibited by law the provisio4s of rvhich cannot be waived, rnay
                   ..p-ruchase'all or any patt of the collaleral to be so[d, frec fiorn and discharged of alt trusts,
                   'claints,
                               rlghts   of   redemption and equities      of   Bonower   or   Ouaran(or whatsoover.
                      Guarantor acknowledges and agrees tha! the sale of any cpllateral through any      rbtionelly
                    recoguizdd broker-dealer, invrislnent banker, or any other.method cothmon in thc
       '           'seculities industiy shnll bc,deemed. a comrnsrcially reasbnablc sale undbr the Uniforrn
               .    Commerciol Code or auy other equlvalent statute or.federal law, and expressJy           wilves
                   .notico thereofoxbept as provided herein; anc!
                                                     .:
                                    (c)          offagalnst any ot all liabilltles otGuarantor all money owcd.by
                                                 set
                     Lelder oi any of its agontS or affiliates in any capacity to Guarantorn whether oi not due,
           ,   ' ' .'and also sel off agairtst' all othir liabilities of Ouarantor lo Lender alJ money owed by
                     Lendel in any capaoity to Ouarantoi. 'lf exercised by Lenderi Lender shall be deemed to
               , 'inrnrcdintely
                     havb exeicised such right of sotoff and to havc $rado e chaige against any such mqney
                                  upon lho'ocouffonce of such.{efoutt although made or ontcred on.the books
                                                 '
                   subsequent lhereto.
                                             .
                      t8.       "
                             NOTICES. Any notlcg d€{nBndr request, waiver or other comnrunicallon
      required by rny provision of this Ouaranty shall be in writing and may be deliverod by personal
      sewice, sent by iHcsirnile wllh confiirnation of recelptl tent by a nationally rccogrlized ovcnright
      delivery servlces or .sent by registered or certified mall,. rettrir recelpt requested, wittt postage
      thereon fully repaid. All such- cornmunlcAtions shall.be addressed as follows:

                   To Guarintor:                            Eber Bros. Wne And Liquor'Corporation.
                                                            155 Paragon Drlve
                                                           'Rochesler, New York 14625
                                                            Atln:
                                                            Facsirniler

                   To Lendor:                               Lcster.Eber
                                                            l55.Paragon Drive' .
                                                            Rochester,.New York 14625
                                                           Attnl
                                                           Facsimilo:




     Notibes sent by (a) first clasg n:ail shall be deamcd delivered on the oarlior of dotual rccelpt or on:
     the fourtft business day after deposit ln the U.S. mall, postago prepald, (b) ovornlght oourior shall
     be dienred delivered on the fiext business day, and (c) telecopy shall be deemed delivered Whqn
     transrnitted,'
                                                                       :           .




                         .  SUCCESSORS AND ASSIGNS. Tljs Guorenty (a) bhds Ouarantor nnd
                             .19,
    Guarantor's suocossors    and asslgns, provided that Guaranlol.. fiay not asslgn lts rlghts or
    obligati<ins under lhis Ouaranty withoui the prior w1ilten consent of,Lendor, apd (b) inures 1o lhe
    benefit of Lendu and Lender's lndorseos, successors, and aosigns. Lendbr nray, rvlthout ttotice to
    Oualallor and. wjthout affectlng Guarantods obligatlons herpunder, . sell, ttssign, graut

                                                            6
    -0ocf ll,lldrJ:




                                                                                                                        EB-00025489
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 31 of 58


                                   o                                                  o

           partibipations in, or othenvlse transfcr to ony other person, firm, or oorpoiation thc-.Indebteddesi
           and'this Ouorunty, in whole or in iart, . Guarnntor tglees that Lender may disclose to any
           assignee ot putchaser', or   any prospective alslgnee or purchaser,. of oll. or part of the In<lebtedness
          any and'all.infonnatlotr      in Lendet"s fossession,.conceming Guarantor; this Guaranty, and any
          security .for this Ouaranty..

                         '20,     AMBTVOUBNTS, WAIVBRS, AND SEVERABILITy, No provlsion. of
          tlris'Guaranty mAy be artrended or watved e6cept in writing, No failure by Lqndor-to.exercisg
          and no delay in exercising, any of lts rights, remedios, or powers shall openate as a waiver
          thereoi and,no slngle or partial exercise of ariy such right, remedy, or power;shallpreolude any
          other or firriher exercise thereof or the'exercise of any othor righl, iemedy, or power. Th;
          unsnforceability.or invalidity of any provision of this Guaranty shall nbt affect'the enforceabllity
          or validify of any other provision of thls Guaranty.

                         21,  . COSTS AND .EXPENSES, 'Ouarontor agrdca to pay oll rcaconablc
       ."attoruiys'feci to the  extent perrnitted by applicable law, and.a[ Jthcr costs and oxpenses that
         nray be (ncured by Lendor (a) in rthe enforc.emenl pf thls Guaranfy or (b) in tlto preservation,
         protectlori, or onforcernent of any tlglrts of Lender in any oase comrnonced by or againsl
         Guaranlor or Borrower under the Bankruptcy Code,            .




                        22,       GOVERNING LAW AND JURISDICTION. Thls Agreemont shall be
         governed by and cinstrued in accordance witlt the Isws of the State of New York, without regrird
         to conllict of ldws principles whlch would requfre the appllcatlon of the laws of a diffsrent state.

                        23.
                         CONSENT TO JURISDICTTON. OUARANTOR, AND LENpER By
        ACCEPfiNO THIS GUARANTY, HEREBY AORBE T}IAT THE"FEDERAL COURT OF
   .    TI'JE WESTBFW DISTRTCT OF NEw YORK OR; AT tFIE OPTTON OF TENDER, ANy
        COUK-T LOCATED IN THE STATE OF NEW YORK SHALL HAVE JURI.SDICTION TO
        rTgEN AND DSTERMINE ANY CLAIMS OR DISPUTES BETWBEN OUAII"ANTOR AND
        LENDBR PERTAINING DIRECTIY OR INDIRECTLY'I'O THIS CUARANTY OR.ANY
        OTHER CAUSE OR DISPUTE WHATSOBVER BBTWEEN GUARANTOR AND TBNDER
        OF ANY KIND OR NATI'R3, ,oUARANTOR EXPRESSLY SUBMITS AND CONSENTS
        IN ADVANCE TO              SUCH .JURISDICTION                IN ANY ACTION.        OR, PROCEEDINO
        COMMENCED IN SUCH COURTS, IIEREBY WAIVINO PERSONAL SERVICB OF THE
        SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
        AND AGREBINA THAT SBRVICE OF SUCH SUMMONS AND COMPLAINT, OR OTI.IER
        PROCESS OR PAPBRS MAY BE MADB BY REGISTBRED OR CERTIFIED.MATL,
       .RETURN RBCEIPT REQUESTED ADDRESSBD TO OUARANTOR AT THBADDRESS OF                                          .


        OUAMNTOR FORI.IOTICES SET FORTI.I HEREIN. SHOUTD.OUARANTOR FAIL TO
   .APPEAR OR'ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PA}ERs SO
    SERVED.WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, IT $HALL BE
    DEEMED. IN DEFAUTT AND'AN ORDER AND/OR JUDOMENT MAY BB ENTERBD
    AOAINST IT AS PRAYED FOR IN SUCH SUMMONS, COMPI"ATNT, PROCESS OR
    PAPERS. TT{B CHOICE OF ORUM SET FORTH TN THIS'SDCTION SHALL NOT BB
    DEEMED TO PRECLUDB THB BRINCINO OF ANY'ACTION BY LENDER OR THE.
    ENFORCBMFNT BY TENDBR OF ANY.JUDGMBNT OBTAINED IN SUCH'FORUM IN
   'ANY OTI{ER .APPRO}RIATB iURISDICTION. FURTFIER, GUAP'ANrpR HB'IIXBY

                                                           .7   ".
       "Ooct ll.n69t-




                                                                                                                       EB-00025490
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 32 of 58


                                          I                                                o

         WAIVES THE RIGHT TO ASSERT THB DEFENSE OF FORUM NON'CONVEMENS'AND
         TlrE RrcHT TO CHALLENGE THE VENUB OF ANy COURTPROCEEDING. ,                                                  .




                   24,, . WAIVER OF IURY         CUARANTOR,AND LENDFR bACrr
        WAIVES ANY RIGHT                 'O'O'.
                           1o A TRIAL BY ruRY.IN,ANY ACTION OR PROCEEDING TO
        BNFORCE OR DEFEND ANY RIOHTS (A) UNDER' TTIIS ACREEMENT OR ANV
        TITANSACTION. DOCUMENT OR .LTNDER ANY AMENDMENT, INSTRUMENT,
        DOC]JMFNT OR. AOREEMENT DBLIVERED OR WHICH MAY IN TITE NUTURE NE
        DBLTVERED rN COI.{NECTION WrTI{ THrS AGREEMENT OR (B) ARTSING PROM ANy
        ITELATION$HIP J3XISTINC IN CONNECTTON WITH T}IIS AGITBEMENT, AND AGREES
        THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND
        NOT BEIOR.B A JURY, GUAMNTOR AOREES THAT IT WILL NOT,/.\SSERT ANY
        CLAIM AOAINST LENDER OR.ANY OTHER PERSON INDEMNIFIED LINDEJT THIS
       AGREBMENT ON ANY THEORY OF LIABILITY FOR.. SPECIAL, INDITBCT,
       coN s BQUENTIAL, rN CiQptrrn l OR PUNTTM DAMAOES,
                        ' zs,' .LIMrrATroNoNouAMNTonLraetl"riy;
                                                                   '':
                          (s) It is the lntent of Guaranfor. ord Lendei that Guarantor's rnnxlmum
                    liability hsrgundgrshait      Ue    lana shall not be ln excess of)r

                                         (r) '(x)        in a Proceed.ing corirfienced by or igainst Guarantor under
                                        ttre Barrkruptcy. Codc ori or witlriri one yeB.r ftom lhe date on whlch any  of
                '             ,r   '    the lndebtedncss ls. incurrod, tha maximum amount whioh would rrot
           .   .                        otlprwise cause the Inddbtedness (or auy other obllgatlons of Gugrantor to
                                        Lender)' to be avoidable or unenforce'ablc against Guarantoi under ($
                                        Sirctlon 548 o f the. Bankruptcy Code or. (B) arty st'ate fraudulent transfer or
                                        fraudulent conveyance act or statute applied ln such caso or proceeding by
                    '                   yirtue qf SeotionSq4 of the Bankruptcy CoAs; or.

                                                (y)      in a Proceeding commenced.by or against Ouarantor under
                                         the Bankru$tcy Code subsequent to,orre yenr ftom the date on whioh arry
                                       " of the'lndcb'tednees is lncuncd, the maximum arnount whlch would not.
                                         othcnvlss oause the Indeb(edness (or any other obligations of Guarairtor to
                                         Lcnder) to be avbidable br uneuforceable against Ouu'antor under any
                                         stato fraudulent lransfer or ftaudulent convayance act o1 statute applied in
                                         any suoh caso or procoeding by virtue ofl Section 544 of the Bankiuplcy.
                                         Code; or
                                                   ..   .                                          :

                                                (z) .    ln a Prooeedlrrg commcnocd by or agailst Gualantor rtnder
                                       'arty
                                             law, stotute or regulation otller tlun the Bankuptoy Code (including,
                                       'witltout limitation, any othei'bankruptcy, reorganizatloir, artangement,
                                        moratodum, readjustmcut of debt, dissolutlor:, liquidation or slmilar.
                                       .dobtor .rellef lnws), the rnaximum amount which would not othcnvlse
                                       .causo ths Indebledness (or any othir obligatlons of Ouarantor to Lcnder)
                                        to be avlldablo or unenforcgable against Guarantor under such larv, statute



                                                                  -8-
     -Po{f ltar69t-




                                                                                                                           EB-00025491
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 33 of 58


                                              I                                                o

                                             ..pr regulation lnoluding, without timitation, any statc fi'audulent trans'fer     or
                                               fraudulent conveyance . aot    or   statute applied iu. ahy suih rcase           or
                                              procccding.
                                                      .:q.
                                                .
                      The substantlve laws under whlch the possible avoidance or unenforceability of thc
                      Indebtcdne.ss (or any other obligations of Cuarantor to Lender) shall be ieterunltied.in 21y
                                                                                                                 -
                      such case or procgiding shall hcrcinafter bercYorred to as the "Avdidance Provlslons.',

                                               (ii) To the dnd set forth in Sectlbn 25(aXi), but only to the extent that
                                       the Indobtcdness would othemise be subjeot to avoldance undet the Avoidance
            .                     .    Provlsions, if Cuarantor is not deemcd to have-regelved valuable consideratlon,
                                      fair value-olreasonably equlvalent value for the Indcbtebnoss, or lf the
                                      Indebtedness would rertder Guarantor insolvent; or Jeave Guarantor with an
                      '               unreisonatrly imall capital.,to conduct lts business, or ceuse Ouaianlor to have
                          .   .       incurt'ed debls (or to have. intcnded to luve lflsuned'dcbts) bcyuntl lB utrilily to
                                      pay suoh.debls as they mature,.in each casc as of the tlme any of the lndebtedness
                                      are deemed to have bcen inOurred under theAvoidance Provlsions, the.maximum
                                      Indebtedness for rvhich Guarantoi shall be liabte heieunder.shail. be rcduced to
                          ..          that amount which,. afler givinf effect thereto, would Dot cause the lndbbledncss'
                                      (or arry other obligations of Ouarantor to Lender), as so reduced, to.be subject to
                                      avoidanco underthe Avoidance Provlsions,

                                             (iii)  This Seciion 25(a) shalt be applioable onty in conneotion wlth a
                                      Prooecding brought byor against Guarantor and is lntended solcly to preservc the

                                   tndebtednbss of Guarantor to be subject to avoidance uuder the Avoidanc,e
             ..                   .Frovisions In conncction with any suotr Proceedlng. . Nolther.Guarontor nor any
                                   cjther person or bnliti shall have any right or claim rurder this Seotion 25(a).
                                  against Londer that would not otherwise be available to'9ua.rautor or such other
                                  pcrson or entlly outsjde ofany Proceeding,

     For the purposes of the this Sectiop, "Prococrllng" means any of tho follo*lirg: (a) the Borroler
     or Ouqrantor shall cornmencc q vblunlffy case @ncerning itself under.the Bankruptcy Code. or                               .

     any other applicablb bankruptcy laWs; O) any lnvoluntary case..is commcnccd against the
     Bonower.or Guaf,antori or a ouetodlut (as defined. ln. tho.Banknrptcy Code or any other
     applicablc bankruptcy laws) is appoinGd for, or takes chugq o[ all cir any substantial part of the
     property of the Borrower <ir Guarantor; (c) the Borrower or Guarantor comrnettces any other
     iroceedlngs urtdsr qny reotganization arang6rncnl, adjustnent                           of   debt, rellef   of   debtor,
     dlssolution, insolvcnoy or llquidAtlon orsimilar law of an! jurisdiction wheiher now or hereafler
     in sf,feot relating io the Borrower or Ouarantor, or any such prooeeding is oommenoed agalnst the
     Bonolryer or Guarantor; or the'Bonower or Guarantor ls adjudioated lnso[ent or banknrpq 101
                      'rellef
     any ordel of             ol other order .approving any' such case or proceedlng ls 'entored; (e) lhe
     Borrorver or Guunr$or suffers any hppolntmcnt of any custodian or the llke for It or any
     sub8lsntlat part of its liroperty; (f; thc Borrower or Ouarantor makos a gene,ral aseignment for tlrc
     benefit.of Creditors; (g) thc Bonorvcr or Guarautor shall fail to pal, or shall ststo that it ls unable
     to pay, qr ihall.be unableto pgy, its.debts gcncrally'as thcy beoome due; (h) tlte Bonoweror



                                                                    -9-
    .Doca I 11l69J-




                                                                                                                                     EB-00025492
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 34 of 58


                                t                                                o

         Guaranlor sholl call n nieeting of its orediiors with a :r'iew to arranging a composition or
         odjustmont of its rJebts; (i) tho Borrbwer'. or Cuarantor shatt by any irci or failure to aotindicite itb-
         ronient to, opproval of or abquiescence in.auy of the foregoing; or () nny iorporate action sirall
         be tokeu by thq Bonowc or.Guarantor for the purposo of cffecting any of the.foregolng,

                        . ' 26, .: ..FINAL   AOREEMENT.. BY SIGNINO THIS GUARANTY EACH
         PAATY REPRESENTS AN.D AGR.EES THAT:. (A) THIS GUARANTY REPRESENTS THE
         FINAL ACIIISEMENT BETWEEN PARTTES WITH RESPBCT TO THE SUBJBCT MATTER.
         HEITEOF, (B)
        -SHEET,
                          THIS GUARANTY SUPBRSEDES ANY COMMITMPN,T. LETTE& TERM
                 OROTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS RBTATING TO
        THE SUBJECT MATTER HER-EOF, UNLESS SUCH COMMITMENT LETTER,.TERM
       'SI.IEET, OR OTI{ER WRITTEN OUTLINE OF TBRMS AND CONDITIONS.EXPI{ESSLY
         pRovIDES        TO THE CONTRARY, .(C)                 THERE ARB        NO UNWRITTEN ORAL
         AGREEMENTS BETWBEN                  TIIB   PARTiES; AND.(D) THIS GUARANTY-.MAY NOT                  BE
         CONTMDICTBD BY . EVIDENCB . OF                    .{NY
                                           PRIOR, . CONTBMPOMNEOUS,. OR
        SUBSEQUENT ORAL ACRFEMBNTS ORUNDERSTANDINOS OF THE PARTIES.




                                              ISTGNATURES NEXT PAGEI




                                                        -10-
      -oocf I l42A9J-




                                                                                                                      EB-00025493
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 35 of 58


                                     o                                              o
         ' .               lN WITNES$ WIIEROF,   the parties lrava exebuted, this Agreemont as of thc datc   first   slt
        hrth above..

                                                           EBER BROS. WIND AND                          LIQUOTT
                                                           CORIORATION                              .




                                                           Title            D

                                                                   ($eal)




       LESTDR EBER
                                         4*




                                                          - tl-
     -OGll   t   l{r69t-




                                                                                                                           EB-00025494
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 36 of 58


                   t                             c


           EXHIBIT                              66D))




                                                                          E8.00025495
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 37 of 58


                                       t                                                 t
                                                     SECURITYAGREEMENT


          ...              TIIIS,SDCURITY AGREEilIENT (this'trgreement") is madb and entered [nto as
         {,&van4..'Lh . 2010 by DBER'BROS,.WINE AND LIQUOR.CORP0RATION
                                                                                                                        of
        f"r*"tTr"d Ennn nnO$. Wfin & LIQUOR METttO, nt-C. 1"M.tnb''; Parent'and
        Metro, individually. and collectively, "Debtor") in favor             of LESTER EBER ("Secured Partytt).
                                l.
                                THE SECURITY. Debtor.hereby assigns and granis to Secured Party a
        securily ibtereit in the following described property no* o*tlid or heriafter acquired Uy Oebtor
        ("Collateral"):.
                                       .                  ,..
                                       (a). gll acc6unts, conuact rights, chattel paper, instrurnenis, deposit
              .       acoounts, letter of ctedit.rights, paymgnt intangibles and'geneial jntangibl-es, including ell
                      irunounts duo to Dobtor ftpm a'faotoi; and all rofurned or repossessed goods which; on
                      sale or leaso, resulted in an account ot chaftsl pspsl,                 :
                  .                                                             .
                                       (b)      All inventory, includlng all nraterials, work in piocess   and finished
                      goods,
                      :.
                                       (c) All machincry,        funJture, fixturos and other: equipment of evcry
                      ty.pe now owned      or heroafter acquircd by Doblor.

                                       (d)  All.of.Debtor's dcpos.it aqcounts. The Collateral.shall includc any
                      renewals or roliovers of tho dcposit accountq any succassoi accounisl and any general
                      intanglbles and chosbs.in actlon arlsing fheryfrory or related therglo. .

                                       (e)
                                         All instirnents, noies, chattel paper, dooumentsl certificate$ of
                  deposlt, secruitios and investment property of every type, The Collaterqlshalllncludc all
                  liens, security agreements, less* and othbr.conhaots securing or other"uvise relating to the
                  foregoing.

                                      (0   .
                                        . All general intangibles, inoluding, bui not limited to, (i) all patents,

                  and all unpatonted  or utpatentable invontionsi fii) all trademarks, service mulcs, and
                  trado namesl (ii$ all copyrlghts and litcrary rights; (iv) all oomputer soRware prograrns;
                  (v) all mask works of sernloonduotor ohlp produots; (vl) irll. trade seorets, propriotary
                  .lnformatlon, customor lists, manufaoturlng, engineerlng and production plans, dtawlngs,
                  speciiicationsf prooesses and..systems, The Collateral shall includo all.good will
                  conneoted with or symbollzed by any of such general intangibles; all conbiot.righti,
                  docuoents, applications,'licenscs, mstedals and other mattcrs related to such gcnerql.
                  intanglbles;       all   tanglble proporty 'embodying       or   incorporating any such     gencral
                  intangibles; and all chattdl papei and lnstrurnents relating to such gdncral intanglbles,

                                      G)
                                     The shuos of comrnon stbck and prefened stock, or partnerihip,
               mernbership and other ownership lntetesls, now or hereefter owned.by Debtor, including,
               withoul limitation, any membersfrip lnterest.ln Eber-Conneotlcut,, LLC now or hcreafter



    -DcrC I l42J9J:




                                                                                                                             EB-00025496
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 38 of 58


                                        t                                                 o

                          owned, directly'or indirictly, by Metro and Parent and any ownership intet'ests in
                                                                                                   Metro
                '         now or horeafter ownod by Parent (collectively, tho' "Pledged Equify"), and alt
                          certificatbs evidencing tbe sarne, together with, in erich case, alt shares, securities, rnonies
                      .    or propbrty representing a dividend on any of the P.ledged Equity, or ropresenting a
                          dlstrlbutlon oi retum bf c6pital upon or ln respect of the Pledged'Equlty, or resulting frorn
                          a split up; revision, reqlasslfication or othei likc change of ttie Flcdgea Equiry or
                          otherwise reoeived in exchange therefor, and any subscription Wanants, rights or optioni
           .              issued to the hdlders of, br otherwise iir re$pect of, the Pledged Equiry (thd Pledged
                       ECulty, togelher with all other certificates, shares, securltios, properties, ownership
                       intcpsts, or moneys,'dividends, dis{ribrutions, returns of capltqt subsoription,.warrauts,
                       rights or options ss may from time to time be pledged horeunder pursuant to this clsuse
                      'being
                              heroin collectivoly called ths ilEquity CollateraP).
                                      '
                                        (h) ' All negotiable and nonnegotlable documents of title covering any
       .            . Collateral, .. ..                :



                                  O .All aiorissions,        attaohrnents and other additions to the Collatera!
                      and all toots, parts anf equipmont used in connecdon with tho Coll*eral.

       ,                                0)  All substitutes or replabomonts foi any Collaterai, all cash or hoh*
                      oash proceeds, product, rents and profits of any Collatetal, alt inoome, benefiti and
                      property receivable on abcount of the Collateral, all rlghts under wrranties and lnsuranco
             .        conhacts, litters  of cedit, guaranties or othcr sup$orting obligatlons covering thi
           ..        Collateral, and any. causes of action rclating'to the Collatdral, and aII prgceeds (including
                     jqsurance proceeds) ftom the salc, destnrctioii, loss, or othor dispositlon 9f any of lhe
                     Collateral and sums due from a third party.which huj damagod.or destroyed t[ro Collateral .
                     or from that partyls lnswer, whether due to judgmer.rt, settlement or other process.

                                        (k) ' ' All bobks, data ond records pertainlng to any Collatoral, whether in
                      the form of a writing, photograph, miorofilm or eleotronic mcdia, lnolutlihg but not
                     .limited to any oomputer-readablo menory ,*4 any _computer hardwre or software
                                   proce$s sugh,ml.rorl ("Books and Recorileil).
                     .ngces$ary to                                                                  :.

                                2.     INDEBTEDNBSS, Thp Collatsral seoures all Indebtedness.

             "Guarlnty" means that corhin Guaranty dated ns of thc dato hereof .execuled by the                          '

      Metro ln favor bf Seaured Parfy, as qmended, restated, supplemented or othenryise modified ftom
      time{o time.
                           .:
             "Indobtedness'r rnears any and.all debts, llabllltles, and obligations of Debtor to Secured
     Party arising ur:dor the Transaotlon Docunents,.now or herea.fter existlng whcthor volurtary                   or
     involuntary an{ howover arising, wbether dlrecf or lndlreot or acquirod by Secured Pafiy by
     assignment, succosslon, or otherwi.so, whcther due or not due; absoluto or'conllngertt, liquidatid
     or unliquidated,.dotsrrnlned orundelermined, held or to.be hold by Secuied Par-ty for ils oqn
     accounfor as agent for another or otherg, wlrethbr Debtbr may bo liable'iridividually or jointly
     wlth othors, wliether recovery.upon iluch debts,.tiabilltias, and obllgations lnay be or hereaffer



     -Docfl    ll{2t95-




                                                                                                                             EB-00025497
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 39 of 58


                                       o                                             o

         bebome ban'dd by any statute of limitations, and rvhefter such debts, liabilities, and.obligqtions
         may bc or hereafter become otherwlse unenfotceable, Indebtedness lncludes, witlrout limitatio4
         any and all obligations.of Debtor to $ecured Parly for reasonable attorneys'fees and all other
         costs and expenses incuncd by Seoured Party in the.collection or enforcement of any. debts,
         liabllitiqs, and obligations of Debtor to Secured        Party.                                  .

                                                                                   '.   .r'
                ."Note" mea$s, that cerlain Linc of Credit Note dated as of
                                                                            -WJlaJdg_eiecuted by
        Metro in favor of Secured.Party in the rnaxirnum principal amounffiF$I1b0,060'"as amended,
        reslated, supplemcnted or otherwise modified from timo to time.

              nTiansaction .Documentsr' means the Note,
                                                        the Guardnty, this Agreement and each other'
        document, inshument and agregmebt executcd in eomcction therewith,

        Capitdliied terms used bui not deffned heioin have the mcanings given su'ch'terms in the Note.

                            3,        DEBTOR'S COVENANTS, .Debtor represant$,.covenants and wanahts
        that unless compliance is waiyed.by Secured Party in         rwitingr                                 :




                                  .   (a)     Debtor will proporly presavo the Collatcral; defond the Collateral
                    against any adverse clairns and demands; arrd kepp accunite Bo6ks and Records.

                                      (b)  Debtor shall give Secured Party at least thirty (30) days notloe
                    before changing   its ohjef executive offioo.or state of lncorpbration or organizallon.
                   'Doblorwill
                               irotify $ccured Party irt writing prior lo any ohango'in the location of any'
                    Colfateral, inoluidlng the Books and Rccords.       .   .




                                      G)      Debtor wll! notify Secured larty in wrltlng:prior to any change in
                    Debto.r'g name, ident   ity o r bu$incss.stnrcture.


                   and
                                ' (a) Except for liens exi$fing on the iate hersofl Debtor has not,granted
                         will not grfit dny iecurlty interest in any of the. Collateral except to Secured Party;
                   and   will keep the Collbteral froe of all llens, claimo, socurity interosts and oncumbrances
                   of any kind'or'natufc eKaept the security interost of Seorcd. Parry,
                                              .    l-.
                                      (.i  Debtor vil! promptly notifl Secured Party in writlng of any ovent
                   whioh materlally and   adversely affects the valuo of tho Collatoral, tho abllity of Debtor or
                   Secured Party to dispose of the Collatoral, or the rieliu and rembdles of Secwed Party in
                  rclatlon. thereto, inoluding, but not limited to, the levy of any legal procoss agairut any
                  Collateral and the adoption of any marketing order, arangembnt or procedure affeotlng
                  the Cotlateral, whether. governmontal or otheiwise,

                                   (0.   Debtor ohall pay all costs nocossary to presewe, defend, enforce
                  snd collect the'Collateral, inoluding but not limlted to taies; asses$morts, insunancs
                  premiums, repqlrs, teni, storage cost5 and expenses of salos, arid any cbsts to porftct
                  Securid Party's securlff interest (collcctively, tho "Collateral Costs{), Wf0tgut wahlng
                  Debtor's default for failurc to nake.any such payrnent, Secured Party at its optlon may.


                                                              3
     -DoGx I   ll2r9t-




                                                                                                                    EB-00025498
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 40 of 58


                                    I                                                  o

                     pdy any such Coflateral'Costs, and dlscharge encumbrances on the Collatoral, arid.such
                     Collateral Costs'payments shall bo a part of the Indebtedness and bear inlerest at tlte rate
                    'set out in thb Indebtedness, Debtor agrees lo reimburse Sccured Parry on domand 1i11any
                     Collateral Costs'rjo inourred. .        :



                        .            G)     Untll   Secured Porty exeroises its   riebti ro rnake collectlon, Debtor
                    will diligently collcct all.Collateral.   :




                                 . (h) .If any Collateral is or.becomos the subject.of any reglstration
                    certificate, ceflificate of deposit or negotirible document of title,:including any wuehouse
                    ieceipt   of bill of lading Debtor shall        imtnediately dcliver stoh doournent td Secured
                   Party, t ogether with any necessary' endofeements,

                                 (i) Debtor will not sell, lease, agrea io Sell or lease, or olherwise di.qpose,
                   of.any Collaterel except with the pdot written consent of Seoured Parfy; provlded,
                   howover, thal Debtor may sell lnvcntory in the ordlnary coulse of business.        .




                                  0) Debtor wiil mrintain and keep ln force all risk insurance covotlng
                   the Collateral against flre,:theft, liabitity and extonded coveragss.(including without
                   llmltation windstorm coverago and hurricure coverage as.applicablc), to the extent lhat
                 '
                   any Collateral is of a type w[ich'can be so insured Such insruance shall bc in form,.
                  'amounts,
                               ooverages and basls reasonably acceptablo to Seoured'Party, shali requlrc.losses
                   to be paid on a roplacernent cost basis, shall be issued by insurance companles aoceptqble
                   to Secured Party and, upon rqquest of Secwed Parfy, include a loss piyable endorsement
                   in favor of Secured Party ln a form accopublo !o Secured larty,, Upon.the req\i0st of
                 ''securred
                            Parfy;'Deblor rvill delivcr t0 Securcd Party a'copy'of;each insurarrce. policy, oi,   i{.       .

                  pe.nnitted tiy Secured Parly, a certificate of insurancc llsting all insurance in force.

                                 ' (k)     Debtor wlll not attach any Collal'eral to a4y real proporty or fitthre
                  in'a manner which might oause such Collateral to. bgoomc a pait thereof unless Debtor
                  flrst obtairrs ths wrllten oohsent of any owner, hotder of any lien on thi real property or
                  fixhue, or other person havlng an intcrest ln.suoh property to the rernoval by Securbd
                  Party of the Collatsral from such'real propsrfy or fixtue. Such wltten consent shirll be
                  in form and'gubslance'acceptable to Seoured Party and shall provlde that. Secured Party
                  has no ltabllfty to sdch ownC1, holdcr of any iien, or uiy other person. .


                               ' (t)       pxrrrut   *   to thls Agreement is a compi"te llst oi all patents,
                  tradernark    and servic.€ mark         rogistration-s, copyright registrationq mask work'            .



                 reglstmtions, and all applications therrfor, in whioh Debtorhas any right, titl.e, ot htetest,
                 throughout the world. Debtor will promptly notl&.S€cured Party 9f any acqulsllion fry
                 adoption and use, purchasc, license or othoruise).of any patent, ttademark or serviis
                 mark ragistration, copyrlght registnlion, mask work registration, and                appllcalions
                 lhercfor, and unreglstered uadema*3 and servipe marks and copydghls, throughout the
                 world, which are gxanted or frlid or acqulred aftei the date hercof or which aro not listed.
                 on (be Bxhiblt. Debtor authorizes Secured party, without-notice to Debtor, to modlff this
                 Agrccmcnt by amonding the Exhlblt to Include any such Collatoral



             ll{rr9t-
                                                                  "4-
     -De{g




                                                                                                                                EB-00025499
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 41 of 58


                                                 o                                                        o

                                                  (m)   .     Debtor     will, at lts     exponse, diligontly prosecirte     .all   patent,
                             trademark or service rnark or copynght apgilications pepding on or affer tho date hereoi
                             will maintain in effect all issued patents and will renew all trademark and service mark
                             registraiions; inotuding payment bf any and.'alt niaintenance and rcnewal fees retating
                             thcroto' .excapt for such patents, service marks and tradcmarks that are belng sold,
                            donated or abandoned by. Debtor.pursuant.to tho terms of lts intelleotual property
                            managcment program, Debtot will at its expense protectand dcfend all.rights in the
                            Collateral against any material claims and derirai.rds of all persons eind will, at lts
                  '         exponse, enforce,all rights in thi Collateralagainst any and all lnfflngers of thcCollatcral
                            whero ough infringernont would mqterially impair thc value. or use of the Collateral to
                            Debtor or Sooured Party..llcenses
                                                       Debtor will not'licenie or iransfer any of the Cdlliterirt, elcept
                            for such non-exdlusive              a5 ar.e sustomary in the ordlnaty couise of Dettor's
                      '     bushess, or excopt with            Parfy's fnor r,'nit5n coruent .,..
                                                     'Secnred
                                                                                                                   ,


                                      4,         ADDITIONAL REQUIREI\4ENTS, Debtor agrees that Secured ?arty may
        at its option.at any                time) whbther or not Debtor is ln defaultr

                                  .              (a)        Re   quire Dcbtor to deliver to Secured     Pa$ (i) copies. of or extracts
                           from the Books and Records, and (ii) lnfrirmatlon on apy contreicts                         or. other matters
                           affecting thc     Co   llateral.

                                                 O)         Examine the Collateral, including the Boolc and.Rccqrds, and
                           make copies ofor extraots fiom the Books and Recogds, and for such purposes enter al
                           any reasonable time upol the propercy where any Collatoral or any Books urd Records
                          -arbl'<iddicr3.   ""    t- ".--"'- ::"     '                      '                                  :i

                                               (c) Reqirire Debtor to deliver to Seciurod'Party anJ lnstrumenls, cliattel
                           paper or letter$. of oredit whjoh ue part of tho Collateral, and to as.sign to Secured Parfy
                           ihe procceds ofany suoh lefters bfcredit,
                                                                                    ),
                                              (d)        Nolify any account debtors, any buyers of the Collaieral, or any
                          other persons of Sccwed Part/'s lnterest in the                 Collateral,                                 .




                                   5,         DEFAULTS. Any ono or moro of the followlng shall be a default
      herounden

                                              (a)       Debtor'breaohes any.terrn, provision, warranty or representation
                          under this Agreernent, or under any other obllgation of Debtor to Seoured Parfy, and subh
                          b51ch rcrnainl urtoured afier any applicable cure                 period,            .




                                              (b)       Securid Parly fails to havo a perfected and enforceable lien on or
                                                                            '
                          seourity interest iir    the.Collat6rat.
                                             (o)        Any. involuntary tien            of any kind   oricharactei attabhes to:any
                          Collateral, exccptfor lions for           taxes hot yel due,



                                                                                5
     -Doc.l   r   l{2JtJ-




                                                                                                                                              EB-00025500
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 42 of 58


                                      I                                                      t
                                      (Al        Debtor has glven Seoudd Party any false                 .   or   misleading.
                       information or representations,

                                      (ej  .A
                                               defautt or Event of Default occurs under the Note, the Guaranty
                       orany gthor Transaction Document.

                                6,    SECURED PARTY'S nnMepIES AFTER DEFAULT, in the event                                 of
        any dofault, Seoured P45ty may do any bne or moro of the followlng, to the extpntpermltted by
        lawl

                                     (a)        Declare any Indcbtedness irnmediately duc and payable, wilhout
                       '
                   notice or demand,

                                     C)
                                      Enforce the. security lnterest glvotr hcreunder pursuant                       to   the
                   Uhlform Commercial Code and any other appllceblc law,

                                     '(c)
                                       Enforco the security interest of Secureh Party in any'accounl                      of
                   Debtor mdntalnid with Socured Party by applylng such account to tho Indebtedness.

                                     (d)   .    Requlre Debtor to obtaln Secured Paily's pilor written'conscnt to
                  any salo,lease, agreement !o sell or lease, or     oth* dispositlon of any Collateral consisting
                  of ihvcntory..

                  ..       .,        G)  Require Debtor to iegregate all'collections and proceeds of the
                  Coltateraiso ih;t thdt"ai6'Ciipable of identifcatlon and delivor daily suoh.collections.and
                  proceedr to Seoured Patty.in        kind.                                             :




                                     (0        Requlre Dpbhr     to dircct all        account debtors   to    forward alt
                  payments and proceeds of:the Colleteral           to a post ofiice box under          Seoured Party's
                  lxchslve contiol.

                              .      (g)
                                     Require Debtor to asssmble the Collateral, lncluding the Books
                 and Records, and mqke them availablc to Socured Parly at a plaie dosignaled by Seoured
                 Party.

                                     (h)       Erler upon the propcrty   'Jrrhet?   any Collateral,.lncludlng any Books
                 and Records, are loaated and take possession of such Collateral and suoh Books and
                 Recordq and use such propefiy (inoluding any buildings and faciliiioill ana any of
                 Debtor's cqulpment, lf Seoured Pady deern$ such usc neoessaryor advlsgble in ordor to
                 takopossesgion of, hold, preservq ptoc€ss, assomble, prepare for salb or leasg marketfor
                 salo or leasc, sell br lease, or olherwlse dispose of,.any Collateral

                               (l) Demand and colleot any paynients oq and proceeds of the.
                 Collateral. In oonncction therewilh Debtor. inevocably authorizes Seoured Party tb
                 endorse or sign Debtor's name on all checks, drafts, collootions, receipts and other


                                                              -6-
     'Doc,   ll{25t1




                                                                                                                                EB-0002550'l
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 43 of 58


                                         I                                                    t
                       docunrents, dnd to take.posscssion of and open.the mail addressed to Debtor and remove.
                       thorefrorn any payments and.procbeds of tho Collatetal,

                                          0)    Orant extensionb and compromiie or seltle claims wilh.rcspect to
                       the Collateral for less than ftco value, allwithotrt priornotiSe to Debtor.

                                         (k)      ...Use or transfer any.of Debtor's rights and interests lir any
                       Inte llectual   Propcrty now owned or hereafter acquired by Debtor, if Secured Parly deems
                   such'use or trAnbfer neoessary or advisable in order to cake possession.of, hold, preserye,
                   process, assornblo, prepare foi sale of.loaso, market for sale or.lease,;sdll or lease, or
                   otherwlse dlspose bf, any Collatcral, Debtor agrees that any such use or transfer shall be
                   wi$out any additional considcration to Debtor, As u#d ln thls paragraph, "lntellectuql
                   Properfy." inoludes; but is'not limited' to, all hade scorets, oomputer ioftware, service
                   rnarks, hadcmarkg, trade narnes, nadc stylcs, copyrlghts,.patcnts, applicatjons for any uf
                   the foregoing, customer lists,. working drawings, instruotional manuals,'and righte in
                   piocosses'for teohnical manrifaoturing, packagirig and.tadeling, in which Debtor has any
                   right or lnterest, whether by ownershlp,.llcenso, contract or otherwiso. ...

                                         0)
                                         Have'a receiver appolnted by any court of competent jurisdlction
             .    to take possession of ihe Collateral; Debtor hereby consents to tho dppointment of such a
                  roceiver and agrees not to oppose any suoh appolniment, .

                                         (m)      .   Take'such measures as Sisur.ed Party may diem. nccessary or
                 .advisablb to take possession             o{ hold, prcserue,   processf assemble; Insure, prepare-for sale
             ....,.9{_.!g4s-e, muket for sale or lease;sellor lease,or othonvlse {tspose of, any Collateral,
                         -Oe6tor                                               'Secured.
                 and           herCSy'--irievbCdbly' ccinstitutes and oppcilnts            Party as Debtor's                   .

                 attornoy-in-fact to perforn all aots aird execrlte all docunents in conneotlon therewlth.

                                        (n)
                                        Without noticc or demand to Debtor, 6et off and apply against an!
                 and all of the Indebtednes.s any and all deposils (general or special, time o! demand,
                 piovisional or final) and any olber lndcbtednesr, at any tlme.held or owing by Sccured
                 Party or. any of Seoured Party's agonts or affrllates to or for tho credit of the aocpunt of
                 Debtor or any guarantor or endorserofDebtor's                  Indebtedhoss.                           .




                                        (o)
                                        Asslgn, sell or otherwlss dispose of arid deliver all or any part of
                 the Equity Collateral, at public o.r private sale or otherwlss,,olthbr
                                                                                    wjth or withbut special
                 conditions or stipulations, for'oash or on credit'or for future dellvery, ln such other
                 conslderatlou and at such time or times and at such'place or places, and upon suqh terns
                 and conditions as shall be commefol,ally reasonablo ald in accordance wlth all applicable
                 laws,

                                        (p)   .   Exerojse ady other remedles available to Secwed Party at law or      In     .,

                 cqully.                                                                              :   .



                        Tho proceeds of eny sale, lease or olher disposition of the Collatcral hereunder
                 shall te appfied first, to the expenses of retaking;. holding, storing, processlng and


                                                                     7
     -Docl I l{259J-




                                                                                                                                   EB-00025502
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 44 of 58


                                  I                                                   o

                     preparing for sale,'selling, ahd the llke (lnoluding, without llnritation, any taxes| fees and
                     othercosls incured in connection thereivith) of the Collateral, sebond, to the attornsys'
                     fees.and expenses, and then to satisfactlon oithe Indebtedness to the Secur.ed Parby (in
                     $uch maruer as Secured Party. shall elect in its disbretlon), and to the paynent of any
                                                 'applicable
                     othff amounts required by               law,

                            .Debtor recogRlzesithat,.by reason of certain prohibiliohs contained             in
                                                                                                            tho
                  'seciriitics Ao1 of 1933, as amended (tho
                                                             "ie33 Act'') and applioable state sccoritiQs laws,
                   $eoured Party may be compelled, with respeot io any sale of all or ary.part of tle Equlty
                   Collateral cohducted without prior registration or.qualification of such Equity Collateral
                   under the 1933 Act ind/or suo-h.state seouritles lawi to limlt pwchasers to thole who wiil
                   agreo, q.mo1g.othet..things,..to acqulre the Equity Collateral for thqir own account; for
                  invcstmcnt and       not with a vib.w to the distibution br .resale thereof, Debtor
                  acknowledges that any such private qaie may be at prlcos and oii terms Iess favorable tlran
                  those obtalrlable tluough a public sale without such restriotions (lncludirtg a public
                  offering made pursdant         to a     regishblion. stqtoment under      the 1933 Act)         and"
                   notwithstanding such circurnstanccs, Dcbtor agrces that any suoh'private sale shall be
                  deemeil to.have been made in a cbmmercially reasonable manner.atd that Seoured Parry
                  shall have no obllgatlon to engago inpublio sales and np obligatiotr.to dclay tho saleof .
                  any Equity Cblldterat for the perlod of time necessary to permit the lssuor thereof to
                  reglster,it for a form of public sale requlrlng ragistration under.the 1933 Act or under
                  applicable state securities.laws, even'if suoh issuer would, or sheuld, agr6e. to so registor
                  it.                                                       .:      ,.':                          ;,
                        For-the.purpose ofenabling Secured Parry, during the continuance ofan Event of
                Default, to exeroisi righte'and remedies under this siction at suoh tim,i ai Secui€a Pririy-
                shdll be lavrfirlly entifled to.exeroise such rights and remedies,. artd for no other purposc,
               .Debtor hereby grants .to Secured Party, to. the extent assignable, ,an lnevocable, non.
                exohislve license (exeroisable.wlthout payment df royatty of other cornpen$tlon to
                Debtor) to use, license or sublicense .any of thc InteJlectuai Properly now owned or
                horeafter acquired by Dcbtor, whsrever the sam€ may be lodated,

              .           7.      E}WIRONMBNTALMATTERS.

                           '      (a)     Debtor represents and warrantsr (i) it ii not in vioiation. of .any
                health, safety, or enviroripental law dr regulationrcgudilg hazardous substances and(ii)
               It is not the subJect of any claim, proceoding, trotice, or other commurtiogtion regardlng.
               hazardous substances,
                                        r'Ilezardoyr gubstances" mcan's any sulstance,.matcrial tir waste
                                                                                                  ."polluiant,"
                that ls or beoornes designate.d or regulated as "toxio," t'hazardous,'r                    or
                l'contarrinantil or a slmilar designatiou or regulation under arry cwt€nt or fl:ture federal,
                statc or local law (whcther under cornrnon law, stdtute, regulatlon or otherwisa) or
               judicial or administrative interpretation of suoh, including witlrout limitation pct'olcum.or
               natural   gas,                        :'   :



                     '           (b)     Debtor shall deliver       to   Secured .Par1y,' promptly upon rocelpt,
               coples    of all notices, orders, or oth* communicatlons regarding (i) qy            enforcerient


                                                              -8-
     -Dx, tl42r9t-




                                                                                                                         EB-00025503
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 45 of 58


                                  t                                              a

                     aotion by Bny governrnental authority iolatlng to health, safery, the envlronrnenl-oh.any...
                     hazardous substances with rcgard to Debtbr's property, activities, of opefations, or lii)
                     any claim against Debtor regarding hazardous substances,


                     .             (c)   Secured Party and its agents and representatives wil) have the right
                  at any'ieasonable tirne,,.after grving reasonable notice to Debtor, to entdr and vislt d;y
                 locations where the Collateral is located for the purposes qf obsOrving tho Collaterai,
               . taking and ronioving environmental samiles, and conducting tests. Debtor shall
                 reimburse Seorued Party on demand for the costs of any such environrnental investigation
                 and testirrg, Secured Party will'maks reasonBblo bfforls during aay site vlsiti obserration
                 ortesting conductid pursuant to this paragraph to avoid'interforing with Debtor's use of
                 the Collateral. Scourcd Parg iq.under nq.duf to observi: the Collaleral or to condutt
                 tests, and any such.icts by Secured Parly will be solcly for the puipqies of protecting
                 Seourcd Party's security and preseivlng Sccured Parly's rights under this Agreiment. No
                 site vlslt, obsewation or testing or lny report or lindings made as a rcsult thereof
                ('Dnvlroomontal Report") will (i) result in a walvsr of any defauli of Debtol; (ii)
                 impose anyliabillty on Sesuled Partyl or (iii) bc a reprosentlrtion or waranly of any kind
                regudlng thb Collateral (including its'condltion or value or compliance with any laws) or
                 the Bnvlrqnmental Report (including lts accuraoy or completeness), bn tho eventSeoured
                Party bds a dury or obligation under appl)oable laws, rcgulations or other requirements to'
                disclose an Environmental Report to Debtor or any' other party, Debtor authorizes
                Seouled Parfy to make suoh a .disclosure. Seclred Party may also dlgolose an.
                Environmontal Report to any rtgr:latory'authority, and to any other partiis a:i necessBry or
                approprlate in Securgd Party's judgment, Debtor.fiMhor'understands and agrees that any
                Bnvironmental Report or otlrcr lnformalion regatding a site visit, observation or testing
               'that is disolos.ed to Debton.by Secucd Party ot its agents-and repieserrtatives.is ro...be..
                evaluated (lnoludlng any reporting ot.other disclosure.obligations of Debtor) by Debtor
                without advice or assistance ftom Ssourcd Party,

                                  (di  Debtor will indemnify and hold harmless Secured Party ftorn any
                loss or   liablllty Sectued Parly lncurg in connection with or
                                                                            as a resuit of tlrJs Agreemong
               wliioh direstly or lndireotly ariscs out of the use, generation; manufacture, prodirction,
               stofage, teleaso, threatened rclease, discharge,,disposal or. presence:of.a hazardous
              'substanc€. Thls Indelnnjty wlll apply whether'(he hazaldous. substance ls on, uqder or
               about Debtorrs property qr operatlons or property leased to Debtor,. The lndcmnity
             . includes but ls .not limitcd to'attomeys' feos (inoluding the reasonable estlmats of the
               atlocated.cost of in-house coruucl and,staff;. The inderurity extends to Seoured Parly, its
               parent, subsidiad€s and all of their directors, officers, employees, agents, sue,cessors,
               altomeys and aqsigns.

                          8.
                     CONSBNT TO ruRISDICTION, DBBTOR AND SECURED PARTV
     }IEREBY AGREE TH,dT THE FEDEML COURT OF THE WESTERN DISTRICT OFNEW
     vom oR, AT TIIE OPTION Or SECURED PARTY,      COUnr LOCATED.IN.THBeltr
     STATE OT NEW YORK SHALL HAVb ruRISDICTION TO TEAR A}.ID DETBRT4INE
     ANY CLAIMS,OR DISPUTES BETWEEN DEBTOR AND SECURED PARTY
     PERTAININO PIRECTLY OR INDIRBCTTY TO THIS AORBEMENT OR AI.IY OTI{ER


                                                           I
     -DwA ll{2J9!-




                                                                                                                    EB-00025504
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 46 of 58


                                    t                                             o

        cAusE oR DTSPUTB.WHATSOEVER BETWEEN DEBTOR AND SECURED PARTY OF..
        ANY KIND oR NATURE, DBBToR EXPRBSSLY SUBMITS Al.lD CONSENTS rN
        ADVAI.ICE TO SUCHT JURISDICTION N! ANY ACTION OR PROCEBDTNG
        COMMBNCED IN $UCH COURTS, HEREFY WAIVINC PERSONAL SERVICE OF THE
        SUMMONS AND COMPLAINTI OR OTHER PROCESS OR PAPERS ISSUED THER3TN,
         AND AGREEN{GTHAT SERWCE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
        PROCESS   OR PAPERS MAY BE MADB BY RBGISTERED OR CBRTIFIED MAIL,
         RETURN RBcBrpr REeuBsrEo a-ppnnssnD To DEBToR nr rirn ADDRESS oF
         DEBTOR'FOR NOTICES SBT. FORTH HEREIN, SHOULD DEBTOR FAIL TO APPEAR OR
        .ANs wER ANY sUh/fi\4ONS, CO MPLAINT, PROCESS OR. PAP ERS, SO S ERVBD WITHIN
                               .
                                             .



        THIRTY DAYS AFTBR THE MAILING THBREOF, IT SHALL BE DBEIVED IN DETAULT
      . AND AN ORDER ANDiOR JUDGAdENT TdAY. BE ENTERED AGAINST IT AS PREYEi>
        FOR IN.SUCH SUhII\iONS, COMPLAINT, PROCESS OR PAPERS. THP CHOTCE OF
        FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDB THE
        BRINOINQ oF ANY. AcTIOt{ BY SBCURED PARTY oR THE ENFORCEMS}IT, BY
        SBCURED PARTY OF ANY JUDOMENT OBTAINED IN SUCH FORUM IN ANY OTHER                                       .



       APPROPRIATE JIIRTSPICTION. FURTHBR, DEBTOR HERBBY VIATVBS THE RIGIIT
       TO ASSERT THE DEPENSE OF FORUM NON CO}WENIENS AND THE RICHT TO
       CHALLENOE THE VE TUE OF.ANT COURT PROCEBDING,

                              g,
                     WATVBN OF ruRYTRIA]-, DBBTORAND SECURED PARTY EAC}I
      WATVES ANY RiGHT TO A TRIAL BY JURY IN.ANY ACTION OR PROCEEDINO TO
      ENFORCE OR DEFEND ANY RTCHTS (A) UNDER THIS AGREEMBNT, THE NOTE, TFIE
      OUAMNTY OR Abry TNAN$ACTION DOCUildENT OR UNDBR ANY AMENDMBNT,
      iNSTRUMENT, DOCTJMENT. OR AGRSEMENT DELIVERBD OR WHICH MAY IN THE
      FUTURE BE DELIVERED..IN.CONNECTION WITH THIS.AGREEMENTOR (B) ARISI}'I.G .. ..
      rNOVI ANY RILATTONSHIP EXISTINQ IN CONNECTION WNH TIffS AOREEIyIENT OR
      ANY TRANSACTION DOCUMENT, AND AOREES THAT ANY .SUCH ACNON OR
      PROCEEDING WILL BE,TRIED BEFORE A COURT AND NOT BEFOF€ A JURY.
      DEBTOR AGRBBS THAT IT WILL NOT ASSERT AI.IY CLAIM.AGA]NST SECURED
      PARTY ORANY OTHER PBRSON INDEMNIFIED TINDER THIS ACREBMENTON ANY
      TFIEORY OF LIABILITY FOR SP3CIAL, INDIRECT, CONSEQUENTIA.L, INCIDENTAL
      OR PUMTIVB DAMAOES,

                          '   10.   IYfISCBLLANEOUS,

                                    (a)    Any'*vaiver, express or lmplled, of any provision hereundcr'and
                    any delay or fallurs by Seoured Party to enforce ani provislon shall not prqoludo Seoured
                    Party ftorn enforolng any suoh provlsion thereafter,


                                    O)    Debtor shatl, at the roquest of $eoured Party, exeoute zuch'ofter
       .            agreementg, docurnents, lnslrurnents,'or flnanclrtg statoments ln connectlon with this
                  . Agreomont as Securcd Party may.rbasonably deem necossary.




                                                         .l0-
     -Docl   I   l{UlJ-




                                                                                                                    EB-00025505
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 47 of 58


                                        o                                                o

                                        (c)    All notes, secdrity agreements, subordination agreements and other
                       documents executed     by Debtor or firmished to Socured Pady in connection with this
                       Agreement     muslbe jn forrn'and substance satisfactory to Secured Party.

                                        (d)   '     Thiq Agreement shall be governed by and oonstrucd in aoco?dance
                       witlr the laws of the Statg of New York" withour rogard to conflht.of laws.prirrciples.
                       wlrich wbuld tequ ire the appllcation of.the laws of a different state. . ."

                                 .     (e)
                                         . All righte and rernedies herein provided are cumulafive.and.not
                    exolusivc o{ apf rights or remedies otherwise provided by.lay, ..A4y sjngl,e..o.r partlal
                    cxrlrcise of any rlght or remedy shall not preclride the further excrcisc theriof or'the
                  . exercise of any other llght or romedy,

                                       (f)
                                       Alt terms not defined herein are used as.set forth in therUnifonn
                   Commeroial Codc as in otibot in any applicable jurisdictioh,

                                       (g)         In the eveilt of any action by   Secured Party     to   enforco this
                   Agreement or to.protect thc security interest of Securid Parfy in the Coilateral, or to take
                   possession o{, hold, preserver proiess, assemble, insure, preparq for sale or leasg market
                   for sale or lcase, sell or lehse, or othcrwlge diiposo of, any Collateral, Debtor agrees to
                   bayiimneaidtely tho oosts and oxpenses thorco[, together with reasonable attgrneys'fees
                   and allocated costs for ln-house legal-sewlces to thc extent pormitted by law.

                                      (h)   In the event Secured Party seeks to take possession ofany or all of
                                                'prcicess,
                  the Collatbrel by judicial               Debtor heroby inevocably walves any bonds.and an)r.
                 'susty or. soourity.rolating thereto that may bo required by applicabto law as an incldent to
                  suoh possesslon, and waives any demand for possesslon pdbito ihe'-cb-iiudenbdrnenq'of
                  ariy suolr suit or aotion

                                      (l)         fiis
                                                Agreement strall constitute a continulng agreemeig applying
                 to all future as woll as cxisting lransactions, whether'or not of tle charactsr contomplited
                 at thc date of tltls Agreemont, and lf all transactions befween Secured Parry and Debtor
                       be closed at any time, bhall be equaliy applioabio to any n€w transaotions theroaftsr,
                 .shall

                                      0)Securrd Party's rights hercunder shall inure to the benefit of its '
                 sugcessors and assigns, In the event  of any assignment or transfer by Secured Party of.
                 any of. the Indebtedness or.the Collateral,'seourcd Parfy thireaffei.shall be fully
                 dlscbarged' frop any respottslbility with respect to the Collateral so assigned or
                 tranlfered, but.Secwed Parly shall relaln all rights and powors heriby given witb respeet
                 to any of the Indebtedness or the Collateral not so asslgncd or transferfed, All
                 reprcscntatlons, warrantios and agreements.of Debtor lf more than one arc joint anil
                 several and all'shall be bindlng upon the porsonat rcpresentatives, hcirs, successors afld
                 assigns of Debtor.

                                     (k)          Any notlce to be glven hereunder shall be glven in the      matrner
                prescrlbed ln the Guarirnty or the Note, as applicable.


                                                                -   ll   -
     -Docl I 112J9!-




                                                                                                                          EB-00025506
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 48 of 58


                          o                             a

                    II.   FINAL AORXEI4ENT. BY SIONING TI{IS AOREEMENT EACH
       PARTY REPRESENTS AND AOREES THAT; (A) THIS AGRBEMENT REPP€SBNTS TI{E,
      FINAL AGREEMENT BBT1VEEN THB PART]ES WITH RESPECT TO THE SUBJECT
      MATTER I{BREOF, (B) T1IIS AGREBMENT SUPERSEDES ANY COMMTTMENT
      LE',tTER, TERM. SHEET, OR ,OTHER WRITTEN OUTTINB OF TERMS AND
      colDlTtoNs RELATING TO THB SUBJECT MATTER HEREOF; UN.LESS SUCH
      COMMITMENT LETTER, TERM.SHEET, OR OTHER WRJTTEN OUTLII.IE OF TERMS
      Al.tD coNDtTIONS EXPRESSLY PROVTDES TO THE CONTRARY, (C) THERB ARB.NO
      UNWRITTEN .ORAL AGRBBMENTS BBTWEEN TltE PARTIBS, AND (D) TrnS
      AGREEMENT MAY NOT BB CONTRADICTED BY EVIDENCE OF ANY PRIOR,
      CONTEMPORANEOUS, OR SUBSEQUENT
                                               . ORAL AGREEMBJ.ITS OR
       LNDERSTANDINCS     OF.   THE PARTIES.




                                               -L2-
    -D*l lll2J9t'




                                                                               EB-00025507
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 49 of 58


                          o                                     O


              IN WIT.NESS WHERDOF, thc parlies executed this.Agreement as   of the date first
       writtenabove,.intending to oreale an instntmentexecuted underseal,
                                                                   .




                                           EBDIT BROS. WIFTtr          AI{D       LIQUOR
                                           CORPORATION


                                                  ,Du^Lrn    26">
                                                     t4
                                                 (Seal)

                                          .ABAR RROS, IYIND & I,JQIJOR METRO,INC,


                                          By                   bo-

                                                 (Seal)




     Accepted:




     LDSTER EBER
                        *fr,tL




                                          -13-
    -Dod   I   l{lrrh




                                                                                                EB-00025508
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 50 of 58


                           o                          o

                                    _Exhibit   n
                               Intellectual Propety




     -Doc,   I   l4lttJ-




                                                                          EB-00025509
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 51 of 58


                    o                             o


                                                668))
            EXHIBIT




                                                                          EB-00025510
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 52 of 58


                              o                                          o
                                        ASSIGNMENT OF
                                 NOTE AND SECURITY AGREEMENT


               THIS ASSIG-NMENT OFNOTE AND SECURITYAGREEMENT ("Agrbernenf') is

     made as of this 18th day of January, 20l2by and among LESTEREBER ("Assignorl') and

     ALBXBAY, LLC ("Assignee")(the        "Assignment").                                         .




                                                      rygrrA!s_                                          .:
              WHEREAJS, Assignor made loans to Eber Bros. \iVine and Liquor Corporation              :



    ("EWLC") evidenced ln a Promissory Note dated August 15; 2005 inthe prinoipai arnount                     of
    $i,503,750,00 (the "Oliginal Note"); aud
          '                            ...,
              WHEREAS, the OriginalNote was replaied in its entirety by     an   Ameniled and Restated

    Promissory Note dated March.13, 2006 in the principal amount of $ 1,503,750.00 (the              "EWLC
'   Note');anrl

              WHEREAS, on Fobruary l-1; 20ll,.Assignor, EWLC and EberBros; Wine.and                  Liqgor        ..



    Metlg, Inc. ("Metro') entefed into a Debt Assumption Agreement whereby the obligations of the

    BWLCNote were assunred by Metro;          artcl


              WI{BREAS, Assignor, Metro and EWLC enteied inio an Aniended and Restatecl Secur{ty

    Agreement ("Amended and Restated Security Agreernent") dated February           1.1,   ?01l, granting

    Assignor a security interestin cerlain propelty to'secure payment of the EWLC note, the

    principal balance of which at that time was $1,434,710.68, plus accrued and unpald interest; and

              WIIEREAS, the Ameinded and Restated Seourity Agreement provides that "secrred

    Pany's rights hereundel shall inule to the benefit of its iuccessors and'assigns; " and




                                                                                                                        EB-0002551   1
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 53 of 58


                                  o                                                o
                                                   ((inilres
            WHEREAS; the Gualanfy provides that.it           to the benefit of lendgr and lender's.

   endorsees, successors and assigns;n'             and.                                         .




            WHEREA$, the balance presently due pulsuant to the Amended and Restated Promissory

   Note is $1,95i,874,26 as of Ddcember 31,2011, including principal and accrued interest together.
                                                                                                     .:
   with interest accruing thereafter at tl:e rate of 9% per arinum,

           NOW,      fHfn.Efqnf,          in consideration of the foregoing and other good and valuable

  considbration, t!e'ieceipt       a.nd   suffibiency of.which is hereby acknowledgbd, the parties to this

  Agreement hereby agree is          foliows:                                                ,



            1.       As.sigrunent. Assignee.hereby'illevocably grants, absigns and tlansfens all          right,
                                                '


  title, interest and benefits he has in and to the.F,WLC Note, and the Amended.and Restated

  Security Agreement      ind     the obligations set forth thei'ein to Asdignee.
                                                                            'As
           2.       . DiSchargp ofAssignor from Responsibilities.
                                                     'l
                                                                                  provided in paragraph 10j of the

  i\mended and Restated SecSrity Agreement, tho Assignor is he,reafter firlly'dischzu'ged from any

  responsibility with respect.to..the colllterul in which Metro assigned and granted.to,Assignor.in .                   ....



  the Security Agreement.
                                                           .




           3.        Ooverning Law. This Assignment shall be governed by ancl consttuid inl

  accordance with the laws of the State of New York without regard to conflict of law principals,                   .
                              .



   ,       4,
                '
                    Corot"rpart-q, This Assignnent rnay be executed ih 1wo or more counterpafts,               '.




  each   of which shall be deemed         an.   original, but all of which together shall constitute one and the

  same instrTtotion,




                                                               2




                                                                                                                          EB-00025512
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 54 of 58


                          o                                             o
           IN WITNESS WHEREOF, the parties hereto }ave cairsed this Assignment to              be.   signed

   and'sealed as of the dafe first above   written,                                   ;    '




                                                                                                       tL.s,l
                                                  Lester Eber'


                                                  ALEXBAY, LLC


                                                  Byr                                                 [L.S,]
                                                          Lester Eber, its Sole Ornrier'




  .Agknowiedgrpp.0t of Notice   pf Assi gnment.

          Eber Bros. Winb & Liquor.Metro, Inc, hereby acknowledges thatit has received notice             of
  'and a copy ofthe above assigrunenf.




                                                  BBERBRQS. 144N8 & LIQUOR METRO, INC

                                                  B
                                                          Wendy Eber, its Chief Financial




                                                      3




                                                                                                               EB-0002551 3
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 55 of 58


                    o                             o


            EXHIBIT                             66F))




                                                                          EB-00025514
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 56 of 58


                             I                                            o


    Wendy Eber
    chi;ib;;;;iarorncer                                     :

    Eber Bros. Wine and Liquor        Corporation.      l
    155 Paragon     Drive                                                           :


    Rochester, NY 14624

   Re:     NOTICE   IO DEBTOR OF PROPOSAL TO AccEPT COLLATERAL IN FULL
           SAfiSFAGTION OF AMENDED AND RESTATED PROMISSORYNOTE DATED
           MARgI{ 13, 2005.IN THE PRINCIPAL AMOUNT OF $1,s03,7s0,00 AND OF THE
           L]}{E OF CREDITNOTD DATED FEBRUARY'26,20T0 IN.THE MAXIMUM
           AMOL'NT OF $1,500,000.00

           Alexbay, LLC, the undersigned, of 30 Cgrporate Drive, Northllaven, Conneoticut

    06473-3254, is the holder of the Amended and Restated Promissory Note dated March 13,2006
                                                                                  '..
   in the principhl amount of    $I   ,503,750.00 executed by Eber Bros. Wine and Liquor; Corporation

   ("EIiMLC'Xthe "EWLC Note"). Alexbiy, LLC is also the holder of the Line of Credit Note
    '                          :.'
   datld Febnraly2:6,2Q10 in the mriximdm.prinoipal amount of $1,500;000.00 (I-ine of Cledit
                                                                                        .\
   Note'), executed by Metro, the obligations of which were guatanteed by EWLC pursuant to the

   Guaranty dated February 26;2010(;'Guamnty"). By the DeblAszurnpiion Agreement aated

   February   li,   2011, Metlo inevocably assumed alt of EWLC's obligations to pay principat,
                                                                ,,i!

   intelesi and other obligations and liabilities in respect of the EWLC Note.

          Payment of the EV/LC Note and tho Line of Credit Note are seoured by EWLC pursuant

   tb the Amended gnd Restated Security Agleenrent dated        Februly   11, 2011 ('Amended and

   Restated Security Agreement') wheleby EWLC assigned and granted to the then-holder, Lester

   Eber, a security interest in "[t]he shares of cotnmon stock, prefenecl stock, orpartnbrship,

   membership and bther ownership interest; new or hereafter owned by Debtor..." The Line         of




                                                                                                        EB-0002551 5
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 57 of 58


                             t                                        o
   Credit Note is also seculed by the Sectu'ity Agreement dated Febtuary 26.,2010 ("Securi$z

   Agreemenl'), whereby EWLC assigned arid granted it to the then.holder, Lesfer Ebei', "[116e
                                           .       i'

   shares of corhmon stock and preferred stock, or partnership,.membership and other onniership

   interestb now or hereafter owned by Debtor..,"
                                                                        :
            ' By   assignment of Note and Seculity Agliement dated January LS,zolL,Lestel    Eber     '




   inevocably glanted, assigried and hansfelred all righf, title, interest and benefits he had in and to

   the EWLC Note, the Security Agreement and the.Amended arjd Rbstated Security           Agieemenlo

   Alexbay, LLC,.      Bf Assignment of Line of Cledit Note and Security    Agrgemenf dated January

   18,2012,I-ester Eber iuevocably g'anted, assigned and transfeued all right; title, inteiest and

   benefits he had in and to the Line of Credit Note, the Securities; the Guaranty, the   Sc$rrty         ,


   .4.greernent.and.the Amended and Rebtated Security Agreement to Alexbay,.LLC.
                                  .'
            The umo,,ni due and payabie pursuant to theiArnencled'and Restated Promissory Note

  dated March 13,20}6is $1,951,874.26, including principal and ihterest, as ofDecember 31,

  201 1, plus interest gccruing al the iate of nine.percent (970) per:annum theleafter, The arnount

  due and payable putsuant to the Line    of Credit Note dated Fefruary26 ,2010 is $t,0g4,828,22,'
                                                          ...
  including principal and interest, as of December 31, 2011.plus interest accruing at the rate   of
            and one:half percent (12 %0/o)pu an+um theleafter.
  ,twelve
                                                                                                 '.
            EWLC has defaulted and continuos to rnmain in default on payments due under the

  EWLC Note, Guaranty; the Llno of Credit Note, the Seculity Agreement and the Arnended and

  Restated Security Agreement described above,


    .       Pursuant to N.Y,U.C,C. $ 9-620, $lexbay pioposes to dccept the shates of common stook

  owned by EWLC in Eber Blos. Wine & Liquor Motro, Inc, ("Meh'o') in full satisfaction of the




                                                                                                              6
Case 1:16-cv-09517-LAK-KHP Document 262-14 Filed 11/08/19 Page 58 of 58


                           o                                                o
  .obligations cleated by the Amended and Restated Promissory Note, the Line of Credit         Note,   the

     Guaranty, the Securities Agreemgnp and.the Amended arrd Restated Securiry Agreement.

           In accordance with N.Y.U.C.C, $ 9-620, ybu must object inwriting to this propo$aI by

  Alexbay,.LLC to accept the common stock in Metlo ownecl by EWLC in fuIl satisfaction            of   the

  obligations created b:y ih" Not"; the Guaranty, the Line of Credit Note, the Seculity Agrcernent

  and ihe Amended and Restated Security $.gieement           within twenty (20) days affer the date thjs

  notification wab sent to you.

           Your objection to the acceptance by Alexbay, LLC ofMetro's membership intelest           in     '



  EberiConnecticut, LLC must be received by Alexbay, LLC within twonry (20) days of the date

  this notification was.sent at the following address:   .




           Alexbay, LLC
 .         30 Corporate Drive
           North Huo"o, Conaecticut    06,4?3 -3254



           Dated: 'January .2012

                                                             AIEXBAY, LLC



                                                By
                                                             Lester Eber, its Sole Membet

 BY CERTIFIED MAIL
 RETURN. RECEIPT REQIIESTED




                                                                                                               EB-00025517
